Exhibit 10.6

SERVICES AGREEMENT

This Services Agreement (this “Agreement”) is made as of December 18, 2006 by
and among Anthem Securities, Inc., a Pennsylvania corporation (“Anthem”), and
Atlas America, Inc., a Delaware corporation (“Atlas America”).

WHEREAS, Anthem and Atlas America desire to enter into an agreement setting
forth the terms on which Anthem will perform certain Services (as defined below)
for Atlas America.

NOW, THEREFORE, in consideration for the mutual promises herein contained, the
parties agree as follows:

Section 1. Appointment. Anthem agrees to provide to Atlas America, upon Atlas
America’s request, dealer/manager services (the “Services”) on substantially the
same terms set forth in Exhibit A hereto (with respect to a private offering)
and Exhibit B hereto (with respect to a public offering). Nothing in this
Agreement shall prohibit Atlas America from contracting with other parties in
order to provide all or part of the Services.

Section 2. Expense Allocation. Anthem and Atlas America shall enter into an
expense agreement on substantially the same terms set forth in Exhibit C hereto
(the “Expense Agreement”). The Expense Agreement, which may be amended from
time-to-time, was prepared in accordance with SEC and NASD rules and
interpretations, including NASD Notice to Members 03-63. Subject to the terms of
the Expense Agreement, and except as otherwise provided in the dealer-manager
agreements into which Anthem and Atlas America shall enter pursuant to Section 1
hereof, Atlas America agrees to reimburse Anthem for all Anthem’s direct and
indirect costs incurred in connection with providing the Services to Atlas
America including, but not limited to, the share of Anthem's salaries, rent,
telephone service, accounting and legal services, travel, office equipment,
insurance, office supplies, postage, taxes, utilities and membership and
registration fees reasonably related to the Services (collectively, the
“Expenses”). Anthem shall submit to Atlas America, no less frequently than
monthly, a reasonably itemized estimate for Expenses incurred to be in the
following month, if any, which estimate shall also include (to the extent
reasonably determinable and subject to final “trueing up” to actual) amounts
accrued for employee bonuses but that are to be paid in subsequent periods.

Section 3. Independent Contractor. For all purposes of this Agreement, Anthem
shall be an independent contractor and not an employee or dependent agent of
Atlas America; nor shall anything herein be construed as making Atlas America a
partner or co-venturer with Anthem. Except as provided in this Agreement or as
may otherwise be delegated to Anthem from time to time by Atlas America in
writing, Anthem shall not have any authority to bind, obligate or represent
Atlas America, and shall be subject to none of the fiduciary duties of a
partner, director or officer in respect of Atlas America. This Agreement
establishes and limits by its terms Anthem’s obligations to Atlas America and
Atlas America’s obligations for reimbursement of Anthem’s Expenses for the
Services.

 

1



--------------------------------------------------------------------------------

Section 4. Notices. All notices or requests or consents provided for or
permitted to be given pursuant to this Agreement must be in writing and must be
given by depositing same in the United States mail, addressed to the person to
be notified, postpaid, and registered or certified with return receipt requested
or by delivering such notice in person or by telecopier to such party. Notice
given by personal delivery or mail shall be effective upon actual receipt.
Notice given by telecopier shall be effective upon actual receipt if received
during the recipient’s normal business hours, or at the beginning of the
recipient’s next business day after receipt if not received during the
recipient’s normal business hours. All notices to be sent to a party pursuant to
this Agreement shall be sent to or made at the address set forth below such
party’s signature to this Agreement, or at such other address as such party may
stipulate to the other parties in the manner provided in this Section.

Section 5. No Third Party Beneficiaries. No third party or creditor of either of
the parties to this Agreement shall have any rights hereunder. For the avoidance
of doubt, there shall be no third-party beneficiaries to this Agreement and no
person other than a party hereto shall be entitled to enforce any rights or
obligations hereunder.

Section 6. Assignment. This Agreement may not be assigned, nor may any
obligations hereunder be transferred or delegated, by either party without the
prior written consent of the other party (except as otherwise provided herein).
The foregoing shall not prevent an assignment by either party in connection with
any transaction which does not result in a change of its actual control or
management. This Agreement shall bind and inure to the benefit of and be
enforceable by the parties and their respective permitted successors and
assigns.

Section 7. Modification; Waiver. Except as otherwise expressly provided herein,
this Agreement shall not be amended, nor shall any provision of this Agreement
be considered modified or waived, unless evidenced by a writing signed by the
party to be charged with such amendment, waiver or modification. A waiver on one
occasion will not be deemed to be a waiver of the same or any other breach on a
future occasion.

Section 8. Governing Law. THIS AGREEMENT SHALL BE INTERPRETED, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO
ITS CONFLICTS OF LAW PRINCIPLES.

Section 9. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have hereunto caused this Agreement to be
duly executed as of the date first written above.

 

ANTHEM SECURITIES, INC. By:      Name:   Title:  

Address for Notice:   311 Rouser Road   Moon Township, PA 15108 Telecopy Number:
  (412) 262-2820

 

ATLAS AMERICA, INC. By:      Name:   Its:  

Address for Notice:   311 Rouser Road   Moon Township, PA 15108 Telecopy Number:
  (412) 262-2820

 

3



--------------------------------------------------------------------------------

EXHIBIT A

ATLAS AMERICA SERIES 27-2006 L.P.

DEALER-MANAGER AGREEMENT

FOR

ANTHEM SECURITIES, INC.



--------------------------------------------------------------------------------

ANTHEM SECURITIES, INC.

DEALER-MANAGER AGREEMENT

TABLE OF CONTENTS

 

          Page 1.    Description of Program and Units    1 2.   
Representations, Warranties and Agreements of the Managing General Partner    2
3.    Grant of Authority to the Dealer-Manager    2 4.    Compensation and Fees
   3 5.    Covenants of the Managing General Partner    4 6.    Representations
and Warranties of the Dealer-Manager    5 7.    State Securities Registration   
9 8.    Expense of Sale    10 9.    Conditions of the Dealer-Manager’s Duties   
10 10.    Conditions of the Managing General Partner’s Duties    10 11.   
Indemnification    11 12.    Representations and Agreements to Survive Delivery
   11 13.    Termination    12 14.    Notices    12 15.    Format of
Checks/Escrow Agent    12 16.    Transmittal Procedures    13 17.    Parties   
13 18.    Relationship    14 19.    Effective Date    14 20.    Entire
Agreement, Waiver    14 21.    Governing Law    14 22.    Complaints    14 23.
   Privacy    14 24.    Anti-Money Laundering Provision    15 25.    Acceptance
   15

 

Exhibit A – Escrow Agreement

Exhibit B – Selling Agent Agreement

Anthem Securities, Inc.

Dealer-Manager Agreement



--------------------------------------------------------------------------------

ANTHEM SECURITIES, INC.

DEALER-MANAGER AGREEMENT

(Best Efforts)

 

  RE: ATLAS AMERICA SERIES 27-2006 L.P.

Anthem Securities, Inc.

P.O. Box 926

Coraopolis, Pennsylvania 15108-0926

Gentlemen:

The undersigned, Atlas Resources, Inc., which is referred to as the “Managing
General Partner,” on behalf of Atlas America Series 27-2006 L.P., which is
referred to as the “Partnership,” is an offering of up to 2,840 investor general
partner interests and limited partner interests, which are referred to as
“Units,” in the Partnership. The Managing General Partner on behalf of the
Partnership hereby confirms its agreement with you, as Dealer-Manager, as
follows:

 

1. Description of Program and Units.

 

  (a) Atlas Resources, LLC, a Pennsylvania limited liability company, is the
sole Managing General Partner of the Partnership, which was formed as a limited
partnership under the Delaware Revised Uniform Limited Partnership Act.

 

  (b) The Units being offered and the offering are described in the Private
Placement Memorandum dated October 15, 2006, which is referred to as the
“Private Placement Memorandum.” The Managing General Partner has packaged each
numbered Private Placement Memorandum, together with a copy of each item of
sales materials that it has approved for use with potential investors in the
Partnership, which are collectively referred to as the “Sales Literature,” in
kits, which are referred to as the “Private Placement Memorandum Kits.”

Terms defined in the Private Placement Memorandum and not otherwise defined in
this Agreement shall have the meanings set forth in the Private Placement
Memorandum.

 

  (c) The Partnership will issue and sell the Units at a price of $25,000 per
Unit subject to the discounts set forth in Section 4(c) of this Agreement for
certain investors. Subject to the receipt and acceptance by the Managing General
Partner of the minimum subscription proceeds of $2,000,000 in the Partnership by
its Offering Termination Date as described in the Private Placement Memorandum
(the “Offering Termination Date”), the Managing General Partner may break escrow
and use the subscription proceeds for the Partnership’s drilling activities,
which is referred to as the “Initial Closing Date.” The subscription period for
the Partnership will be as described in the Private Placement Memorandum. Also,
the maximum subscription proceeds must not exceed $71 million.

The Managing General Partner will notify you and the “Selling Agents,” as
defined below, of the Initial Closing Date for the Partnership.

 

1



--------------------------------------------------------------------------------

The Managing General Partner, its officers, directors, and affiliates may buy,
for investment purposes only, the number of Units equal to the minimum
subscription proceeds of $2,000,000 required for the Partnership to begin
operations.

 

2. Representations, Warranties and Agreements of the Managing General Partner.
The Managing General Partner represents and warrants to and agrees with you
that:

 

  (a) The Units have not been and will not be registered with the Securities and
Exchange Commission, which is referred to as the “Commission.” So far as is
under the control of the Managing General Partner the Units will be offered and
sold in reliance on the exemption provided by Regulation D, which is referred to
as “Regulation D,” promulgated under Section 4(2) of the Securities Act of 1933,
as amended, which is referred to as the “Act.”

 

  (b) The Managing General Partner shall provide to you for delivery to all
offerees and purchasers and their representatives the information and documents
that the Managing General Partner deems appropriate to comply with Regulation D
and any exemptions under applicable state securities acts, which are referred to
as the “Blue Sky” laws.

 

  (c) The Units when issued will be duly authorized and validly issued as set
forth in the Amended and Restated Certificate and Agreement of Limited
Partnership of the Partnership, which is referred to as the “Partnership
Agreement,” the form of which is included as Exhibit (A) to the Private
Placement Memorandum, and subject only to the rights and obligations set forth
in the Partnership Agreement or imposed by the laws of the state of formation of
the Partnership or of any jurisdiction to the laws of which the Partnership is
subject.

 

  (d) The Partnership was duly formed under the laws of the State of Delaware
and is validly existing as a limited partnership in good standing under the laws
of Delaware with full power and authority to own its properties and conduct its
business as described in the Private Placement Memorandum.

The Partnership will be qualified to do business as a limited partnership or
similar entity offering limited liability in those jurisdictions where the
Managing General Partner deems the qualification necessary to assure limited
liability of the limited partners.

 

  (e) The Private Placement Memorandum, as supplemented or amended, does not
contain an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements in the Private Placement
Memorandum, in the light of the circumstances under which they are made, not
misleading.

 

3. Grant of Authority to the Dealer-Manager.

 

  (a) Based on the representations and warranties contained in this Agreement,
and subject to the terms and conditions set forth in this Agreement, the
Managing General Partner appoints you as the Dealer-Manager for the Partnership
and gives you the exclusive right during the offering period as described in the
Private Placement Memorandum to solicit subscriptions for the Units on a “best
efforts” basis in all states.

 

2



--------------------------------------------------------------------------------

  (b) You agree to use your best efforts to effect sales of the Units and to
form and manage a selling group composed of soliciting broker/dealers, which are
referred to as the “Selling Agents,” each of which shall be a member of the
National Association of Securities Dealers, Inc., which is referred to as the
“NASD,” and shall enter into a “Selling Agent Agreement” in substantially the
form attached to this Agreement as Exhibit “B.”

The Managing General Partner shall have three business days after the receipt of
an executed Selling Agent Agreement to refuse that Selling Agent’s
participation.

 

4. Compensation and Fees.

 

  (a) As Dealer-Manager you shall receive from the Managing General Partner the
following compensation, based on each Unit sold to investors in the Partnership
and whose subscriptions for Units are accepted by the Managing General Partner:

 

  (i) a 2.5% Dealer-Manager fee;

 

  (ii) a 7% Sales Commission;

 

  (iii) a 1.5% nonaccountable marketing expense fee; and

 

  (iv) a .5% nonaccountable due diligence fee.

 

  (b) All or a portion of the Sales Commissions, the nonaccountable due
diligence fee and the nonaccountable marketing expense fee may be reallowed to
the Selling Agents. Additionally, you may reduce the 1.5% nonaccountable
marketing expense fee payable to the Selling Agents as set forth in
Section 2(a)(iii) of the Selling Agent Agreement and you may reduce the .5%
nonaccountable due diligence fee payable to the Selling Agents as set forth in
Section 2(a)(ii) of the Selling Agent Agreement. Of the 2.5% Dealer-Manager fee,
some or all may be reallowed to the wholesalers for subscriptions obtained
through their efforts. You shall retain any of the 2.5% Dealer-Manager fee, the
Sales Commissions, the 1.5% nonaccountable marketing expense fee and the .5%
nonaccountable due diligence fee not reallowed to the Selling Agents or the
wholesalers.

 

  (c) Notwithstanding the foregoing:

 

  (i) the Managing General Partner, its officers, directors, and affiliates, and
investors who buy Units through the officers and directors of the Managing
General Partner, may subscribe to Units for a subscription price reduced by the
2.5% Dealer-Manager fee, the 7% Sales Commission, the 1.5% nonaccountable
marketing expense fee, and the .5% nonaccountable due diligence fee which shall
not be paid to you; and

 

  (ii) registered investment advisors and their clients and Selling Agents and
their registered representatives and principals may subscribe to Units for a
subscription price reduced by the 7% Sales Commission, which shall not be paid
to you, although their subscription price shall not be reduced by the 2.5%
Dealer-Manager fee, the 1.5% nonaccountable marketing expense fee, and the .5%
nonaccountable due diligence fee which shall be paid to you.

No more than 5% of the total Units offered shall be sold in the Partnership with
the discounts described above.

 

  (d)

Pending receipt and acceptance by the Managing General Partner of the minimum
subscription proceeds of $2,000,000 in the Partnership, excluding the
subscription discounts set forth in Section 4(c) of this Agreement, all proceeds
received by

 

3



--------------------------------------------------------------------------------

 

you from the sale of Units in the Partnership shall be held in a separate
interest bearing escrow account as provided in Section 15 of this Agreement.

Unless at least the minimum subscription proceeds of $2,000,000 as described
above are received on or before the Offering Termination Date of the
Partnership, as described in Section 1 of this Agreement, the offering of Units
in the Partnership shall be terminated, in which event:

 

  (i) the 2.5% Dealer-Manager fee, the 7% Sales Commission, the 1.5%
nonaccountable marketing expense fee, and the .5% nonaccountable due diligence
fee set forth in Section 4(a) of this Agreement shall not be payable to you;

 

  (ii) all funds advanced by subscribers shall be returned to them with interest
earned; and

 

  (iii) you shall deliver a termination letter in the form provided to you by
the Managing General Partner to each of the subscribers and to each of the
offerees previously solicited by you and the Selling Agents in connection with
the offering of the Units.

 

  (e) Except as otherwise provided below, the fees and Sales Commissions set
forth in Section 4(a) of this Agreement shall be paid to you within five
business days after the following:

 

  (i) at least the minimum subscription proceeds of $2,000,000 as described
above have been received by the Partnership and accepted by the Managing General
Partner; and

 

  (ii) the Partnership’s subscription proceeds have been released from the
escrow account to the Managing General Partner.

You shall reallow to the Selling Agents and the wholesalers their respective
fees and Sales Commissions as set forth in Section 4(b) of this Agreement.

Thereafter, your fees and Sales Commissions shall be paid to you approximately
every two weeks until the Offering Termination Date for the Partnership. All
your remaining fees and Sales Commissions shall be paid by the Managing General
Partner no later than fourteen business days after the Offering Termination Date
for the Partnership.

 

5. Covenants of the Managing General Partner. The Managing General Partner
covenants and agrees that:

 

  (a) The Managing General Partner shall deliver to you ample copies of the
Private Placement Memorandum Kit and all amendments or supplements to the
Private Placement Memorandum.

 

  (b)

If any event affecting the Partnership or the Managing General Partner occurs
that in the opinion of the Managing General Partner should be set forth in a
supplement or amendment to the Private Placement Memorandum, then the Managing
General Partner shall promptly at its expense prepare and furnish to you a
sufficient number of copies of a supplement

 

4



--------------------------------------------------------------------------------

 

or amendment to the Private Placement Memorandum so that it, as so supplemented
or amended, will not contain an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements in the Private
Placement Memorandum, in the light of the circumstances under which they are
made, not misleading.

 

6. Representations and Warranties of the Dealer-Manager. You, as the
Dealer-Manager, represent and warrant to the Managing General Partner that:

 

  (a) You are a corporation duly organized, validly existing and in good
standing under the laws of the state of your formation or of any jurisdiction to
the laws of which you are subject, with all requisite power and authority to
enter into this Agreement and to carry out your obligations under this
Agreement.

 

  (b) This Agreement when accepted and approved by you shall be duly authorized,
executed, and delivered by you and shall be a valid and binding agreement on
your part in accordance with its terms.

 

  (c) The consummation of the transactions contemplated by this Agreement and
the Private Placement Memorandum shall not result in the following:

 

  (i) any breach of any of the terms or conditions of, or a default under your
Articles of Incorporation or Bylaws; or any other indenture, agreement, or other
instrument to which you are a party; or

 

  (ii) any violation of any order applicable to you of any court or any federal
or state regulatory body or administrative agency having jurisdiction over you
or your affiliates.

 

  (d) You are not subject to any disqualification described in Rule
505(b)(2)(iii) of Regulation D.

You are duly registered under the provisions of the Securities Exchange Act of
1934, which is referred to as the “Act of 1934,” as a dealer, and you are a
member in good standing of the NASD. You are duly registered as a broker/dealer
in the states where you are required to be registered in order to carry out your
obligations as contemplated by this Agreement and the Private Placement
Memorandum. You agree to maintain all the foregoing registrations in good
standing throughout the term of the offer and sale of the Units, and you agree
to comply with all statutes and other requirements applicable to you as a
broker/dealer under those registrations.

 

  (e) Pursuant to your appointment as Dealer-Manager, you shall use your best
efforts to exercise the supervision and control that you deem necessary and
appropriate to the activities of you and the Selling Agents to comply with all
the provisions of Regulation D, insofar as Regulation D applies to your and
their activities under this Agreement. Further, you and the Selling Agents shall
not engage in any activity which would cause the offer and/or sale of the Units
not to comply with Regulation D, the Act, the Act of 1934, the applicable rules
and regulations of the Commission, the applicable state securities laws and
regulations, this Agreement, and the NASD Conduct Rules including Rules 2420,
2730, 2740, and 2750, and specifically you agree as set forth below.

 

  (i) You agree to advise the Managing General Partner in writing of each state
in which you and the Selling Agents propose to offer or sell the Units; and you
shall not, nor shall you permit any Selling Agent, to offer or sell the Units in
any state until you have been advised in writing by the Managing General
Partner, or the Managing General Partner’s special counsel, that the offer or
sale of the Units:

 

  (1) has been qualified in the state;

 

5



--------------------------------------------------------------------------------

  (2) is exempt from the qualification requirements imposed by the state; or

 

  (3) the qualification is otherwise not required.

 

  (ii) Units shall not be offered and/or sold by you or the Selling Agents by
means of any form of general solicitation or general advertising, including, but
not limited to, the following:

 

  (1) any advertisement, article, notice, or other communication published in
any newspaper, magazine, or similar media or broadcast over television or radio;

 

  (2) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising; or

 

  (3) any letter, circular, notice or other written communication constituting a
form of general solicitation or general advertising.

 

  (iii) You agree and shall require any Selling Agent to agree to provide each
offeree with the following:

 

  (1) a complete Private Placement Memorandum Kit, which includes a numbered
copy of the Private Placement Memorandum, all exhibits incorporated in the
Private Placement Memorandum and, without exception, all of the Sales
Literature; and

 

  (2) any numbered supplement or amendment to the Private Placement Memorandum
as set forth in (iv) below.

Also, each Private Placement Memorandum Kit includes a copy of the following
Sales Literature:

 

  (1) a flyer entitled “Atlas America Series 27-2006 L.P.”;

 

  (2) a brochure entitled “Frequently Asked Questions”; and

 

  (3) possibly other supplementary materials.

Further, you and the Selling Agents shall keep file memoranda indicating by
number to whom each Private Placement Memorandum Kit, including without
exception, the Sales Literature, and supplement or amendment to the Private
Placement Memorandum was delivered.

 

6



--------------------------------------------------------------------------------

  (iv) When any supplement or amendment to the Private Placement Memorandum is
prepared and delivered to you by the Managing General Partner, you agree and
shall require any Selling Agent to agree as follows:

 

  (1) to distribute each supplement or amendment to the Private Placement
Memorandum, identified by number, to every person who has previously received a
Private Placement Memorandum Kit from you and/or the Selling Agent;

 

  (2) to include each supplement or amendment in all future deliveries of any
Private Placement Memorandum Kit; and

 

  (3) to keep file memoranda indicating to whom each supplement or amendment was
delivered.

 

  (v) In connection with any offer or sale of the Units, you agree and shall
require any Selling Agent to agree, to the following:

 

  (1) to comply in all respects with statements set forth in the Private
Placement Memorandum, the Partnership Agreement, and any supplements or
amendments to the Private Placement Memorandum;

 

  (2) not to make any statement inconsistent with the statements in the Private
Placement Memorandum, the Partnership Agreement, and any supplements or
amendments to the Private Placement Memorandum;

 

  (3) not to make any untrue or misleading statements of a material fact in
connection with the Units; and

 

  (4) not to provide any written information, statements, or sales materials
other than the Private Placement Memorandum, the Sales Literature, and any
supplements or amendments to the Private Placement Memorandum unless approved in
writing by the Managing General Partner.

 

  (vi) You and the Selling Agents shall advise each offeree of Units in the
Partnership at the time of the initial offering to him that the Partnership and
the Managing General Partner shall during the course of the offering and a
reasonable time before sale accord him the opportunity to ask questions and
receive answers concerning the terms and conditions of the offering and to
obtain any additional information, to the extent possessed by the Partnership or
the Managing General Partner or obtainable by either of them without
unreasonable effort or expense, that is necessary to verify the accuracy of the
information contained in the Private Placement Memorandum.

 

  (vii)

Before the sale of any of the Units, you and the Selling Agents shall make
reasonable inquiry to determine if the offeree is acquiring the Units for his
own account or on behalf of other persons, and that the offeree understands the
limitations on the offeree’s disposition of the Units set forth in Rule 502(d)
of Regulation D. This includes a

 

7



--------------------------------------------------------------------------------

 

determination by you and the Selling Agents that the offeree understands that he
must bear the economic risk of the investment for an indefinite period of time
because the Units have not been registered under the Act and, thus, cannot be
sold unless the Units are subsequently registered under the Act or an exemption
from registration under the Act is available.

 

  (viii) Before the sale of any of the Units you and the Selling Agents shall
have reasonable grounds to believe that each subscriber is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.

 

  (ix) Units shall not be sold by you or the Selling Agents to anyone whom you
or the Selling Agent reasonably believes is not an accredited investor.

 

  (x) You agree to use your best efforts in the solicitation and sale of the
Units and to coordinate and supervise the efforts of the Selling Agents, and you
shall require any Selling Agent to agree to use its best efforts in the
solicitation and sale of the Units, including that:

 

  (1) the Selling Agents comply with all the provisions of Regulation D, the
Act, the Act of 1934, the applicable rules and regulations of the Commission,
the applicable state securities laws and regulations, this Agreement, and the
NASD Conduct Rules;

 

  (2) the prospective purchasers meet the suitability requirements set forth in
the Private Placement Memorandum, the Subscription Agreement, and this
Agreement; and

 

  (3) the prospective purchasers properly complete the following forms, which
will be included in the Partnership’s subscription packet as exhibits to the
Private Placement Memorandum:

 

  (A) the Subscription Agreement and Annex A attached to the Subscription
Agreement [Exhibit (I-B)]; and

 

  (B) the Execution Page and Purchaser Questionnaire [Exhibit (C)];

together with any additional forms provided in any supplement or amendment to
the Private Placement Memorandum, or otherwise provided to you by the Managing
General Partner to be completed by prospective purchasers.

The Managing General Partner shall have the right to reject any subscription at
any time for any reason without liability to it. Subscription funds and executed
subscription packets shall be transmitted as set forth in Section 16 of this
Agreement.

 

  (xi) Although not anticipated, if you assist in any transfers of the Units,
then you shall comply, and you shall require any Selling Agent to comply, with
the requirements of Rule 2810(b)(2)(B) and (b)(3)(D) of the NASD Conduct Rules.

 

8



--------------------------------------------------------------------------------

  (xii) You agree and covenant that:

 

  (1) the representations and warranties you make in this Agreement are and
shall be true and correct at the applicable closing date; and

 

  (2) you shall have fulfilled all your obligations under this Agreement at the
applicable closing date.

 

  (xiii) You agree and covenant that you will not distribute a Private Placement
Memorandum Kit to any offeree with whom you do not have a pre-existing
substantive relationship as defined from time to time by the Commission, and you
shall require each Selling Agent to agree to the same. As of the date of this
Agreement, the term “pre-existing substantive relationship” with a potential
offeree means the following:

 

  (1) your relationship with the offeree was established before the beginning of
the offering of Units in the Partnership, which is October 15, 2006; and

 

  (2) you have sufficient information concerning the offeree to determine the
offeree’s current sophistication and financial circumstances, including that the
offeree has such knowledge and experience in financial and business matters that
the offeree is capable of evaluating the merits and risks of an investment in
the Partnership.

 

7. State Securities Registration. Incident to the offer and sale of the Units,
the Managing General Partner shall use its best efforts either in taking:

 

  (a) all necessary action and filing all necessary forms and documents deemed
reasonable by it in order to qualify or register Units for sale under the
securities laws of the states requested by you pursuant to Section 6(e)(i) of
this Agreement; or

 

  (b) any necessary action and filing any necessary forms deemed reasonable by
it in order to obtain an exemption from qualification or registration in those
states.

Notwithstanding, the Managing General Partner may elect not to qualify or
register Units in any state or jurisdiction in which it deems the qualification
or registration is not warranted for any reason in its sole discretion. The
Managing General Partner and its counsel shall inform you as to the states and
jurisdictions in which the Units have been qualified for sale or are exempt
under the respective securities or Blue Sky laws of those states and
jurisdictions. The Managing General Partner, however, has not assumed and will
not assume any obligation or responsibility as to your right or any Selling
Agent’s right to act as a broker/dealer with respect to the Units in any state
or jurisdiction.

The Managing General Partner shall provide to you and the Selling Agents for
delivery to all offerees and purchasers and their representatives any additional
information, documents, and instruments that the Managing General Partner deems
necessary to comply with the rules, regulations, and judicial and administrative
interpretations in those states and jurisdictions for the offer and sale of the
Units in those states.

The Managing General Partner shall file all post-offering forms, documents, or
materials and take all other actions required by the states and jurisdictions in
which the offer and sale of Units have been qualified, registered, or are
exempt. However, the

 

9



--------------------------------------------------------------------------------

Managing General Partner shall not be required to take any action, make any
filing, or prepare any document necessary or required in connection with your
status or any Selling Agent’s status as a broker/dealer under the laws of any
state or jurisdiction.

The Managing General Partner shall provide you with copies of all applications,
filings, correspondence, orders, other documents, or instruments relating to any
application for qualification, registration, exemption or other approval under
applicable state or Federal securities laws for the offering.

 

8. Expense of Sale. The expenses in connection with the offer and sale of the
Units shall be payable as set forth below.

 

  (a) The Managing General Partner shall pay all expenses incident to the
performance of its obligations under this Agreement, including the fees and
expenses of its attorneys and accountants and all fees and expenses of
registering or qualifying the Units for offer and sale in the states and
jurisdictions as set forth in Section 7 of this Agreement, or obtaining
exemptions from qualification or registration, even if the offering of the
Partnership is not successfully completed.

 

  (b) You shall pay all expenses incident to the performance of your obligations
under this Agreement, including the formation and management of the selling
group and the fees and expenses of your own counsel and accountants, even if the
offering of the Partnership is not successfully completed.

 

9. Conditions of the Dealer-Manager’s Duties. Your obligations under this
Agreement shall be subject to the accuracy, as of the date of this Agreement and
at the applicable closing date of:

 

  (a) the Managing General Partner’s representations and warranties made in this
Agreement; and

 

  (b) to the performance by the Managing General Partner of its obligations
under this Agreement.

 

10. Conditions of the Managing General Partner’s Duties. The Managing General
Partner’s obligations provided under this Agreement, including the duty to pay
compensation to you as set forth in Section 4 of this Agreement, shall be
subject to the following:

 

  (a) the accuracy, as of the date of this Agreement and at the applicable
closing date of the Partnership as if made at the applicable closing date, of
your representations and warranties made in this Agreement;

 

  (b) the performance by you of your obligations under this Agreement; and

 

  (c) the Managing General Partner’s receipt, at or before the applicable
closing date, of the following documents:

 

  (i) the file memoranda required under Sections 6(e)(iii) and (iv) of this
Agreement; and

 

10



--------------------------------------------------------------------------------

  (ii) fully executed subscription documents for each prospective purchaser as
required by Section 6(e)(x) of this Agreement.

 

11. Indemnification.

 

  (a) You and the Selling Agents shall indemnify and hold harmless the Managing
General Partner, the Partnership and its attorneys against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the Act, the Act of 1934, or otherwise insofar as the losses, claims, damages,
or liabilities (or actions in respect thereof) arise out of or are based on your
agreements with the Selling Agents or your breach of any of your duties and
obligations, representations, or warranties under the terms or provisions of
this Agreement, and you and the Selling Agents shall reimburse them for any
legal or other expenses reasonably incurred in connection with investigating or
defending the losses, claims, damages, liabilities, or actions.

 

  (b) The Managing General Partner shall indemnify and hold you and the Selling
Agents harmless against any losses, claims, damages or liabilities, joint or
several, to which you and the Selling Agents may become subject under the Act,
the Act of 1934, or otherwise insofar as the losses, claims, damages, or
liabilities (or actions in respect thereof) arise out of or are based on the
Managing General Partner’s breach of any of its duties and obligations,
representations, or warranties under the terms or provisions of this Agreement,
and the Managing General Partner shall reimburse you and the Selling Agents for
any legal or other expenses reasonably incurred in connection with investigating
or defending the losses, claims, damages, liabilities, or actions.

 

  (c) The foregoing indemnity agreements shall extend on the same terms and
conditions to, and shall inure to the benefit of, each person, if any, who
controls each indemnified party within the meaning of the Act.

 

  (d) Promptly after receipt by an indemnified party of notice of the
commencement of any action, the indemnified party shall, if a claim in respect
of the action is to be made against an indemnifying party under this Section,
notify the indemnifying party in writing of the commencement of the action; but
the omission to promptly notify the indemnifying party shall not relieve the
indemnifying party from any liability which it may have to any indemnified
party. If any action is brought against an indemnified party, it shall notify
the indemnifying party of the commencement of the action, and the indemnifying
party shall be entitled to participate in, and, to the extent that it wishes,
jointly with any other indemnifying party similarly notified, to assume the
defense of the action, with counsel satisfactory to the indemnified and
indemnifying parties. After the indemnified party has received notice from the
agreed on counsel that the defense of the action under this paragraph has been
assumed, the indemnifying party shall not be responsible for any legal or other
expenses subsequently incurred by the indemnified party in connection with the
defense of the action other than with respect to the agreed on counsel who
assumed the defense of the action.

 

12. Representations and Agreements to Survive Delivery. All representations,
warranties, and agreements of the Managing General Partner and you in this
Agreement, including the indemnity agreements contained in Section 11 of this
Agreement, shall:

 

  (a) survive the delivery, execution and closing of this Agreement;

 

11



--------------------------------------------------------------------------------

  (b) remain operative and in full force and effect regardless of any
investigation made by or on behalf of you or any person who controls you within
the meaning of the Act, by the Managing General Partner, or any of its officers,
directors or any person who controls the Managing General Partner within the
meaning of the Act; or any other indemnified party; and

 

  (c) survive delivery of the Units.

 

13. Termination.

 

  (a) You shall have the right to terminate this Agreement other than the
indemnification provisions of Section 11 of this Agreement by giving notice as
specified below any time at or before a closing date:

 

  (i) if the Managing General Partner has failed, refused, or been unable at or
before a closing date, to perform any of its obligations under this Agreement;
or

 

  (ii) there has occurred an event materially and adversely affecting the value
of the Units.

If you elect to terminate this Agreement other than the indemnification
provisions of Section 11 of this Agreement, then the Managing General Partner
shall be promptly notified by you by telephone, e-mail, facsimile, or telegram,
confirmed by letter.

 

  (b) The Managing General Partner may terminate this Agreement other than the
indemnification provisions of Section 11 of this Agreement, for any reason and
at any time, by promptly giving notice to you by telephone, e-mail, facsimile,
or telegram, confirmed by letter as specified below at or before a closing date.

 

14. Notices.

 

  (a) All notices or communications under this Agreement, except as otherwise
specifically provided, shall be in writing.

 

  (b) Any notice or communication sent by the Managing General Partner to you
shall be mailed, delivered, or sent by facsimile, e-mail or telegraph, and
confirmed to you at P.O. Box 926, 311 Rouser Road, Moon Township, Pennsylvania
15108-0926.

 

  (c) Any notice or communication sent by you to the Managing General Partner or
the Partnership shall be mailed, delivered, or sent by facsimile, e-mail or
telegraph, and confirmed at 311 Rouser Road, Moon Township, Pennsylvania 15108.

 

15. Format of Checks/Escrow Agent. Pending receipt of the minimum subscription
proceeds of $2,000,000 of the Partnership as set forth in Section 4(d) of this
Agreement, the Managing General Partner and you and the Selling Agents,
including customer carrying broker/dealers, agree that all subscribers shall be
instructed to make their checks or wires transfers payable solely to the Escrow
Agent as agent for the Partnership as follows: “Atlas Series 27-2006 L.P.,
Escrow Agent, National City Bank of PA.”

 

12



--------------------------------------------------------------------------------

You agree and shall require the Selling Agents to agree to comply with Rule
15c2-4 adopted under the Act of 1934. In addition, for identification purposes,
wire transfers should reference the subscriber’s name and the account number of
the escrow account for the Partnership.

If you receive a check not conforming to the foregoing instructions, then you
shall return the check to the Selling Agent not later than noon of the next
business day following its receipt by you. The Selling Agent shall then return
the check directly to the subscriber not later than noon of the next business
day following its receipt from you. Checks received by you or a Selling Agent
which conform to the foregoing instructions shall be transmitted by you under
Section 16 “Transmittal Procedures,” below.

You represent that you have or will execute the Escrow Agreement for the
Partnership and agree that you are bound by the terms of the Escrow Agreement
executed by you, the Partnership, and the Managing General Partner, a copy of
which is attached to this Agreement as Exhibit “A.”

 

16. Transmittal Procedures. You and each Selling Agent shall transmit received
investor funds in accordance with the following procedures. For purposes of the
following, the term “Selling Agent” shall also include you as Dealer-Manager
when you receive subscriptions from investors.

 

  (a) Pending receipt of the Partnership’s minimum subscription proceeds of
$2,000,000 as set forth in Section 4(d) of this Agreement, the Selling Agents on
receipt of any check from a subscriber shall promptly transmit the check and the
original executed subscription documents to you, as Dealer-Manager, by noon of
the next business day following receipt of the check by the Selling Agent. By
noon of the next business day following your receipt of the check and the
original executed subscription agreement, you, as Dealer-Manager, shall transmit
the check and a copy of the executed subscription agreement to the Escrow Agent,
and the original executed subscription documents and a copy of the check to the
Managing General Partner.

 

  (b) On receipt by you, as Dealer-Manager, of notice from the Managing General
Partner that the Partnership’s minimum subscription proceeds of $2,000,000 as
set forth in Section 4(d) of this Agreement have been received, the Managing
General Partner, you, and the Selling Agents agree that all subscribers then may
be instructed, in the Managing General Partner’s sole discretion, to make their
checks, drafts, or money orders payable solely to the Partnership.

Thereafter, the Selling Agents shall promptly transmit any and all checks
received from subscribers and the original executed subscription documents to
you as Dealer-Manager by noon of the next business day following receipt of the
check by the Selling Agent. By noon of the next business day following your
receipt of the check and the original executed subscription documents, you as
Dealer-Manager shall transmit the check and the original executed subscription
documents to the Managing General Partner.

 

17.

Parties. This Agreement shall inure to the benefit of and be binding on you, the
Managing General Partner, and any respective successors and assigns. This
Agreement shall also inure to the benefit of the indemnified parties, their
successors and assigns. This Agreement is intended to be and is for the sole and
exclusive benefit of the parties to this Agreement, including the Partnership,
and their respective successors and assigns, and the indemnified parties and
their successors and assigns, and for the benefit of no other person. No other
person shall have any legal or equitable right, remedy or claim under or in
respect of this

 

13



--------------------------------------------------------------------------------

 

Agreement. No purchaser of any of the Units from you or a Selling Agent shall be
construed a successor or assign merely by reason of the purchase.

 

18. Relationship. This Agreement shall not constitute you a partner of the
Managing General Partner, the Partnership, or any general partner of the
Partnership, nor render the Managing General Partner, the Partnership, or any
general partner of the Partnership liable for any of your obligations.

 

19. Effective Date. This Agreement is made effective between the parties as of
the date accepted by you as indicated by your signature to this Agreement.

 

20. Entire Agreement, Waiver.

 

  (a) This Agreement constitutes the entire agreement between the Managing
General Partner and you, and shall not be amended or modified in any way except
by subsequent agreement executed in writing. Neither party to this Agreement
shall be liable or bound to the other by any agreement except as specifically
set forth in this Agreement.

 

  (b) The Managing General Partner and you may waive, but only in writing, any
term, condition, or requirement under this Agreement that is intended for its
benefit. However, any written waiver of any term or condition of this Agreement
shall not operate as a waiver of any other breach of that term or condition of
this Agreement. Also, any failure to enforce any provision of this Agreement
shall not operate as a waiver of that provision or any other provision of this
Agreement.

 

21. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the Commonwealth of Pennsylvania.

 

22. Complaints. The Managing General Partner and you, as Dealer-Manager, agree
as follows:

 

  (a) to notify the other if either receives an investor complaint in connection
with the offer or sale of Units by you or a Selling Agent;

 

  (b) to cooperate with the other in resolving the complaint; and

 

  (c) to cooperate in any regulatory examination of the other to the extent it
involves this Agreement or the offer or sale of Units by you or a Selling Agent.

 

23. Privacy. The Managing General Partner and you each acknowledge that certain
information made available to the other under this Agreement may be deemed
nonpublic personal information under the Gramm-Leach-Bliley Act, other federal
or state privacy laws (as amended), and the rules and regulations promulgated
thereunder, which are referred to collectively, as the “Privacy Laws.” The
Managing General Partner and you agree as follows:

 

  (a) not to disclose or use the information except as required to carry out
each party’s respective duties under this Agreement or as otherwise permitted by
law in the ordinary course of business;

 

  (b) to establish and maintain procedures reasonably designed to assure the
security and privacy of all the information; and

 

14



--------------------------------------------------------------------------------

  (c) to cooperate with the other and provide reasonable assistance in ensuring
compliance with the Privacy Laws to the extent applicable to either or both the
Managing General Partner and you.

 

24. Anti-Money Laundering Provision. You and each Selling Agent each represent
and warrant to the Managing General Partner that each of you have in place and
will maintain suitable and adequate “know your customer” policies and procedures
and that each of you shall comply with all applicable laws and regulations
regarding anti-money laundering activity and will provide such documentation to
the Managing General Partner on written request.

 

25. Acceptance. Please confirm your agreement to the terms and conditions set
forth above by signing and returning the enclosed duplicate copy of this
Agreement to us at the address set forth above.

 

    Very truly yours,     MANAGING GENERAL PARTNER    

ATLAS RESOURCES, LLC,

a Pennsylvania limited liability company

____________________________________, 2006     By:      Date      

Jack L. Hollander, Senior Vice President – Direct

Participation Programs

    ATLAS AMERICA SERIES 27-2006 L.P.     By:  

Atlas Resources, Inc.,

Managing General Partner

____________________________________, 2006     By:      Date      

Jack L. Hollander, Senior Vice President – Direct

Participation Programs

    DEALER-MANAGER    

ANTHEM SECURITIES, INC.,

a Pennsylvania corporation

____________________________________, 2006     By:      Date       Justin
Atkinson, President

 

15



--------------------------------------------------------------------------------

EXHIBIT “A”

ATLAS AMERICA SERIES 27-2006 L.P.

ESCROW AGREEMENT

THIS AGREEMENT is made to be effective as of October 15, 2006, by and among
Atlas Resources, LLC, a Pennsylvania limited liability company (the “Managing
General Partner”), Anthem Securities, Inc., a Pennsylvania corporation
(“Anthem”), Atlas America Series 27-2006 L.P., a Delaware limited partnership
(the “Partnership”) and National City Bank, Cleveland, Ohio, as escrow agent
(the “Escrow Agent”).

WITNESSETH:

WHEREAS, the Managing General Partner intends to offer for sale to qualified
investors (the “Investors”) up to 2,840 limited partnership interests in the
Partnership (the “Units”).

WHEREAS, each Investor will be required to pay his subscription in full on
subscribing by check or wire transfer (the “Subscription Proceeds”).

WHEREAS, the cost per Unit will be $25,000 subject to certain discounts of up to
11.5% ($2,875 per Unit) for sales to the Managing General Partner, its officers,
directors and affiliates, registered investment advisors and their clients,
Selling Agents and their registered representatives and principals, and
investors who buy Units through the officers and directors of the Managing
General Partner. Larger fractional subscriptions are permitted in $1,000
increments, beginning, for example, with $26,000, $27,000, etc.

WHEREAS, the Managing General Partner and Anthem have executed an agreement (“
Dealer-Manager Agreement”) under which Anthem will solicit subscriptions for
Units in all states on a “best efforts” “all or none” basis for Subscription
Proceeds of $2,000,000 and on a “best efforts” basis for the remaining Units on
behalf of the Managing General Partner and the Partnership and under which
Anthem (the “Dealer-Manager”) has been authorized to select certain members in
good standing of the National Association of Securities Dealers, Inc. (“NASD”)
to participate in the offering of the Units (“Selling Agents”).

WHEREAS, the Dealer-Manager Agreement provides for compensation to the
Dealer-Manager to participate in the offering of the Units, subject to the
discounts set forth above for certain Investors, which compensation includes for
each Unit sold:

 

  •   a 2.5% Dealer-Manager fee;

 

  •   a 7% sales commission;

 

  •   a 1.5% nonaccountable marketing expense fee; and

 

  •   a .5% nonaccountable due diligence fee;

all or a portion of which will be reallowed to the Selling Agents and
wholesalers.

WHEREAS, under the terms of the Dealer-Manager Agreement the Subscription
Proceeds are required to be held in escrow subject to the receipt and acceptance
by the Managing General Partner of the minimum Subscription Proceeds of
$2,000,000,

 

1



--------------------------------------------------------------------------------

including any optional subscription by the Managing General Partner, its
officers, directors, and affiliates.

WHEREAS, the Units may also be offered and sold by the officers and directors of
the Managing General Partner without receiving a sales commission or other
compensation on their sales.

WHEREAS, no subscriptions to the Partnership will be accepted after the
“Offering Termination Date,” which is the first to occur of either:

 

  •   receipt of the maximum Subscription Proceeds of $71,000,000; or

 

  •   December 31, 2006, which may not be extended.

WHEREAS, to facilitate compliance with the terms of the Dealer-Manager Agreement
and Rule 15c2-4 adopted under the Securities Exchange Act of 1934, the Managing
General Partner and the Dealer-Manager desire to have the Subscription Proceeds
deposited with the Escrow Agent and the Escrow Agent agrees to hold the
Subscription Proceeds under the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained in this Agreement, the parties to this Agreement, intending to be
legally bound, agree as follows:

 

1. Appointment of Escrow Agent. The Managing General Partner, the Partnership,
and the Dealer-Manager appoint the Escrow Agent as the escrow agent to receive
and to hold the Subscription Proceeds deposited with the Escrow Agent by the
Dealer-Manager and the Managing General Partner under this Agreement, and the
Escrow Agent agrees to serve in this capacity during the term and based on the
provisions of this Agreement.

 

2. Deposit of Subscription Proceeds. Pending receipt of the minimum Subscription
Proceeds of $2,000,000, the Dealer-Manager and the Managing General Partner
shall deposit the Subscription Proceeds of each Investor to whom they sell Units
with the Escrow Agent and shall deliver to the Escrow Agent a copy of the
Subscription Agreement, which is the execution and subscription instrument
signed by the Investor to evidence his agreement to purchase Units in the
Partnership. Payment for each subscription for Units shall be in the form of a
check or wire transfer made payable to “Atlas Series 27-2006 L.P., Escrow Agent,
National City Bank.”

 

3. Investment of Subscription Proceeds. The Subscription Proceeds shall be
deposited in an interest bearing account maintained by the Escrow Agent as
directed by the Managing General Partner. This may be a savings account, bank
money market account, short-term certificates of deposit issued by a bank, or
short-term certificates of deposit issued or guaranteed by the United States
government. The interest earned shall be added to the Subscription Proceeds and
disbursed in accordance with the provisions of Paragraph 4 or 5 of this
Agreement, as the case may be.

 

4. Distribution of Subscription Proceeds. If the Escrow Agent:

 

  (a) receives proper written notice from an authorized officer of the Managing
General Partner that at least the minimum Subscription Proceeds of $2,000,000
have been received and accepted by the Managing General Partner; and

 

  (b) determines that Subscription Proceeds for at least $2,000,000 are
“Distributable Subscription Proceeds” (as defined below);

 

2



--------------------------------------------------------------------------------

then the Escrow Agent shall promptly release and distribute to the Managing
General Partner the Distributable Subscription Proceeds plus any interest paid
and investment income earned on the Distributable Subscription Proceeds while
held by the Escrow Agent in the escrow account.

For purposes of this Agreement, “Distributable Subscription Proceeds” are
Subscription Proceeds which have been deposited in the escrow account: (1) by
wire transfer or (2) by check, but in the case of a check only at the time that
the Escrow Agent believes an amount of time has passed which would usually be
sufficient for Subscription Proceeds paid by check to have been returned unpaid
by the bank on which the check was drawn and after a ten (10) days period from
the date of deposit.

After the occurrence of 4(a) and (b) above, Escrow Agent will provide a letter
to the Managing General Partner confirming receipt of checks and/or wires
representing Subscription Proceeds totaling at least $2,000,000 and the
anticipated date the funds will be considered Distributable Subscription
Proceeds.

After the initial distribution, any remaining Subscription Proceeds, plus any
interest paid and investment income earned on the remaining Subscription
Proceeds while held by the Escrow Agent in the escrow account, shall be promptly
released and distributed to the Managing General Partner by the Escrow Agent as
the Subscription Proceeds become Distributable Subscription Proceeds after a ten
(10) day period from the date of deposit.

The Managing General Partner shall immediately return to the Escrow Agent any
Subscription Proceeds distributed to the Managing General Partner which are to
be refunded to an Investor or which were paid by a check which is returned or
otherwise not collected for any reason prior or subsequent to termination of
this Agreement.

 

5. Separate Partnership Account. During the continuation of the offering after
the Partnership is funded with cleared Subscription Proceeds of at least
$2,000,000 and the Escrow Agent receives the notice described in Paragraph 4 of
this Agreement, and before the Offering Termination Date, any additional
Subscription Proceeds may be deposited by the Dealer-Manager and the Managing
General Partner directly in a separate Partnership account which shall not be
subject to the terms of this Agreement and shall be solely under the control of
the Dealer-Manager and Managing General Partner.

 

6. Distributions to Subscribers.

 

  (a) If the Partnership is not funded as contemplated because less than the
minimum Subscription Proceeds of $2,000,000 have been received and accepted by
the Managing General Partner by twelve (12:00) p.m. (noon), local time, Eastern
Standard Time, on the Offering Termination Date, or for any other reason, then
the Managing General Partner shall notify the Escrow Agent in writing, and the
Escrow Agent promptly shall distribute to each Investor, for which Escrow Agent
has a copy of the subscription agreement, a refund check made payable to the
Investor in an amount equal to the Subscription Proceeds of the Investor, plus
any interest paid or investment income earned on the Investor’s Subscription
Proceeds while held by the Escrow Agent in the escrow account.

 

  (b)

If a subscription for Units submitted by an Investor is rejected by the Managing
General Partner for any reason after the Subscription Proceeds relating to the
subscription have been deposited with the Escrow Agent, then the Managing
General Partner promptly shall notify in writing, the Escrow Agent of the
rejection, and the Escrow Agent shall promptly distribute

 

3



--------------------------------------------------------------------------------

 

to the Investor, for which Escrow Agent has a copy of a Subscription Agreement,
a refund check made payable to the Investor in an amount equal to the
Subscription Proceeds of the Investor, plus any interest paid or investment
income earned on the Investor’s Subscription Proceeds while held by the Escrow
Agent in the escrow account.

 

7. Compensation and Expenses of Escrow Agent. The Managing General Partner shall
be solely responsible for and shall pay the compensation of the Escrow Agent for
its services under this Agreement, as provided in Appendix 1 to this Agreement
and made a part of this Agreement, and the charges, expenses including any
reasonable attorneys’ fees, and other out-of-pocket expenses incurred by the
Escrow Agent in connection with the administration of the provisions of this
Agreement. The Escrow Agent shall have no lien on the Subscription Proceeds
deposited in the escrow account unless and until the Partnership is funded with
cleared Subscription Proceeds of at least $2,000,000 and the Escrow Agent
receives the proper written notice described in Paragraph 4 of this Agreement,
at which time the Escrow Agent shall have, and is granted, a prior lien on any
property, cash, or assets held under this Agreement, with respect to its unpaid
compensation and nonreimbursed expenses, superior to the interests of any other
persons or entities.

 

8. Duties of Escrow Agent. The Escrow Agent shall not be obligated to accept any
notice, make any delivery, or take any other action under this Agreement unless
the notice or request or demand for delivery or other action is in writing and
given or made by the Managing General Partner or an authorized officer of the
Managing General Partner. In no event shall the Escrow Agent be obligated to
accept any notice, request, or demand from anyone other than the Managing
General Partner except as permitted herein.

 

9. Liability of Escrow Agent. The Escrow Agent shall not be liable for any
damages or have any obligations other than the duties prescribed in this
Agreement in carrying out or executing the purposes and intent of this
Agreement. However, nothing in this Agreement shall relieve the Escrow Agent
from liability arising out of its own willful misconduct or gross negligence.
The Escrow Agent’s duties and obligations under this Agreement shall be entirely
administrative and not discretionary and shall under no circumstances be deemed
a fiduciary for any of the parties to this Agreement. The Escrow Agent shall not
be liable to any party to this Agreement or to any third-party as a result of
any action or omission taken or made by the Escrow Agent in good faith. The
parties to this Agreement will jointly and severally indemnify the Escrow Agent,
hold the Escrow Agent harmless, and reimburse the Escrow Agent from, against and
for, any and all liabilities, costs, fees and expenses including reasonable
attorney’s fees the Escrow Agent may suffer or incur by reason of its execution
and performance of this Agreement. If any legal questions arise concerning the
Escrow Agent’s duties and obligations under this Agreement, then the Escrow
Agent may consult with its counsel of its own choice and shall have full and
complete authorization and protection for any action taken or suffered by it
hereunder in good faith in accordance with the opinion of such counsel.

The Escrow Agent shall be protected in acting on any written notice, request,
waiver, consent, authorization, or other paper or document which the Escrow
Agent, in good faith, believes to be genuine, to have been signed or presented
by the proper party, and what it purports to be.

If there is any disagreement between any of the parties to this Agreement, or
among them or any other person, resulting in adverse claims or demands being
made in connection with this Agreement, or if the Escrow Agent, in good faith,
is in doubt as to what action it should take under this Agreement, then the
Escrow Agent may, at its option, refuse to comply with any claims or demands on
it or refuse to take any other action under this Agreement, so long as the
disagreement continues or the doubt exists. In any such event, the Escrow Agent
shall not be or become liable in any way to any person for its failure or
refusal to act, and the Escrow Agent shall be entitled to continue to so refrain
from acting until the dispute is resolved by the parties involved.

 

4



--------------------------------------------------------------------------------

National City Bank is acting solely as the Escrow Agent and is not a party to,
nor has it reviewed or approved any agreement or matter of background related to
this Agreement including without limitation the Dealer-Manager Agreement, other
than this Agreement itself, and has assumed, without investigation, the
authority of the individuals executing this Agreement to be so authorized on
behalf of the party or parties involved.

 

10. Resignation or Removal of Escrow Agent. The Escrow Agent may resign as such
after giving thirty (30) days prior written notice to the other parties to this
Agreement. Similarly, the Escrow Agent may be removed and replaced after
receiving thirty (30) days prior written notice from the other parties to this
Agreement. In either event, the duties of the Escrow Agent shall terminate
thirty (30) days after the date of the notice or as of an earlier date as may be
mutually agreeable, and the Escrow Agent shall deliver the balance of the
Subscription Proceeds and any interest paid or investment income earned thereon
while held by the Escrow Agent in the escrow account and any notices or other
written communications or documents received by the Escrow Agent in its capacity
and in its possession as such to a successor escrow agent appointed by the other
parties to this Agreement as evidenced by a written notice filed with the Escrow
Agent.

If the other parties to this Agreement are unable to agree on a successor escrow
agent or fail to appoint a successor escrow agent before the expiration of
thirty days following the date of the notice of the Escrow Agent’s resignation
or removal, then the Escrow Agent may petition any court of competent
jurisdiction for the appointment of a successor escrow agent or other
appropriate relief. Any resulting appointment shall be binding on all of the
parties to this Agreement.

On acknowledgment by any successor escrow agent of the receipt of the then
remaining balance of the Subscription Proceeds (and any interest paid or
investment income earned thereon while held by the Escrow Agent in the escrow
account), the Escrow Agent shall be fully released and relieved of all duties,
responsibilities, and obligations under this Agreement.

 

11. Termination. This Agreement shall terminate, and the Escrow Agent shall have
no further obligation with respect to this Agreement after the distribution of
all Subscription Proceeds and any interest paid or investment income earned
thereon while held by the Escrow Agent in the escrow account and any notices or
other written communications or documents received by the Escrow Agent in its
capacity as such to successor Escrow Agent as contemplated by this Agreement or
on the written consent of all the parties to this Agreement.

 

5



--------------------------------------------------------------------------------

12. Notice. Any notices or instructions, or both, to be given under this
Agreement shall be validly given if set forth in writing and mailed by certified
mail, return receipt requested, or by facsimile with confirmation of receipt
(originals to be followed in the mail), or by a nationally recognized overnight
courier, as follows:

If to the Escrow Agent:

National City Bank

c/o Allegiant Institutional Services

200 Public Square, 5th Floor

Cleveland, Ohio 44114

Attention: John McGregor LOC 01-86PS-01

Phone: (216) 222-2641

Facsimile: (216) 222-7044

If to the Managing General Partner:

Atlas Resources, LLC

311 Rouser Road

P.O. Box 611

Moon Township, Pennsylvania 15108

Attention: Karen A. Black

Phone: (412) 262-2830

Facsimile: (412) 262-2820

If to Anthem:

Anthem Securities, Inc.

311 Rouser Road

P.O. Box 926

Moon Township, Pennsylvania 15108

Attention: Justin Atkinson

Phone: (412) 262-1680

Facsimile: (412) 262-7430

Any party may designate any other address to which notices and instructions
shall be sent by notice duly given in accordance with this Agreement. Notices
shall not be deemed to be received by the Escrow Agent until actual receipt
thereof.

 

13. Miscellaneous.

 

  (a) This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania.

 

  (b) This Agreement shall be binding on and shall inure to the benefit of the
undersigned and their respective successors and assigns. In the event that
National City Bank acting as Escrow Agent merges or consolidates with another
bank or sells or transfers all or substantially all of its assets or trust
business, then the successor or resulting bank shall be the Escrow Agent
hereunder without the necessity of further action or the execution of any
document, so long as such successor or resulting bank meets the requirements of
a successor escrow agent hereunder.

 

6



--------------------------------------------------------------------------------

  (c) This Agreement may be executed in multiple copies, each executed copy to
serve as an original.

 

  (d) The Escrow Agent is required to obtain signed Form W-9 or Taxpayer
Identification Form for any party to whom it pays interest; each party shall
cooperate in execution of a Form W-9 or a Taxpayer Identification Form.

 

14. The parties hereto and subscribers acknowledge Escrow Agent has not reviewed
and is not making any recommendations with respect to the securities offered.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the day and year first above written.

 

NATIONAL CITY BANK

As Escrow Agent

By:        Dawn DeWerth, _______________________

ATLAS RESOURCES, LLC

A Pennsylvania limited liability company

By:       

Karen A. Black, Vice President – Partnership

Administration

ANTHEM SECURITIES, INC.

A Pennsylvania corporation

By:        Justin T. Atkinson, President ATLAS AMERICA SERIES 27-2006 L.P. By:  

ATLAS RESOURCES, LLC

Managing General Partner

By:       

Karen A. Black, Vice President – Partnership

Administration

 

7



--------------------------------------------------------------------------------

APPENDIX I TO ESCROW AGREEMENT

 

1. Compensation for Services of Escrow Agent

 

REVIEW AND ACCEPTANCE FEE:   $ waived

For providing initial review of the Escrow Agreement and all supporting
documents and for initial services associated with establishing the Escrow
Account. This is a one (1) time fee payable upon the opening of the account.

 

I.       Annual Administrative Fee Payable in Advance (or any portion thereof)

   $ 3,000.00

II.     Remittance of checks returned to subscribers (set out in section 6 of
the governing agreement)

   $ 20.00

III.    Wire transfers

     n/a

IV.   Purchase or Sale of Securities

   $ 100.00

V.     Investments (document limits investment to a checking or savings account,
or certificates of deposit) such products offered by any National City Bank
retail branch)- fees are subject to the type of account the Managing General
Partner directs the Escrow Agent to open and to be governed by the Escrow
Agreement.

EXTRAORDINARY SERVICES:

For any services other than those covered by the aforementioned, a special per
hour charge will be made commensurate with the character of the service, time
required and responsibility involved. Such services include but are not limited
to excessive administrative time, attendance at closings, specialized reports,
and record keeping, unusual certifications, etc.

Managing General Partner agrees to report all funds in accordance with
appropriate tax treatment.

FEE SCHEDULE IS SUBJECT TO ANNUAL REVIEW AND/OR ADJUSTMENT UPON AMENDMENT

THERETO.

 

1



--------------------------------------------------------------------------------

EXHIBIT “B”

SELLING AGENT AGREEMENT

WITH ANTHEM SECURITIES, INC.

TO:                                         
                                                     

 

  RE: ATLAS AMERICA SERIES 27-2006 L.P.

Gentlemen:

Atlas Resources, LLC is the Managing General Partner of Atlas America Series
27-2006 L.P., a limited partnership organized under the Delaware Revised Uniform
Limited Partnership Act, which is referred to as the “Partnership.” The limited
partnership interests being offered in the Partnership, which are referred to as
the “Units,” and the offering are described in the enclosed Private Placement
Memorandum dated October 15, 2006, which is referred to as the “Private
Placement Memorandum.” The Managing General Partner has packaged each numbered
Private Placement Memorandum, together with a copy of each item of the sales
materials that it has approved for use with potential investors in the
Partnership, which are collectively referred to as the “Sales Literature,” in
kits which are referred to as the “Private Placement Memorandum Kits.” Numbered
Private Placement Memoranda relating to the Units have been furnished to you in
the Private Placement Memorandum Kits, along with this Agreement.

Our firm, Anthem Securities, Inc., which is referred to as the “Dealer-Manager,”
has entered into a Dealer-Manager Agreement for sales of the Units in all
states, a copy of which has been furnished to you and is incorporated in this
Agreement by reference, with the Managing General Partner and the Partnership
under which the Dealer-Manager has agreed to form a group of NASD member firms,
which are referred to as the “Selling Agents.” The Selling Agents will obtain
subscriptions for Units in the Partnership in all states on a “best efforts”
basis so as to qualify for the exemption contained in Regulation D promulgated
under the Securities Act of 1933, as amended, which is referred to as the “Act,”
and the provisions of the Private Placement Memorandum.

You are invited to become one of the Selling Agents on a non-exclusive basis. By
your acceptance below, you agree to act in that capacity and to use your best
efforts, in accordance with the terms and conditions of this Agreement, to
solicit subscriptions for Units in the Partnership pursuant to the provisions of
this Agreement in all states in which you are duly registered or licensed as a
broker/dealer.

 

1. Representations and Warranties of Selling Agent. You represent and warrant to
the Dealer-Manager that:

 

  (a) You are a corporation duly organized, validly existing, and in good
standing under the laws of the state of your formation or of any jurisdiction to
the laws of which you are subject, with all requisite power and authority to
enter into this Agreement and to carry out your obligations under this
Agreement.

 

1



--------------------------------------------------------------------------------

  (b) This Agreement when accepted and approved by you will be duly authorized,
executed, and delivered by you and will be a valid and binding agreement on your
part in accordance with its terms.

 

  (c) The consummation of the transactions contemplated by this Agreement and
the Private Placement Memorandum will not result in the following:

 

  (i) any breach of any of the terms or conditions of, or constitute a default
under your Articles of Incorporation or Bylaws, or any other indenture,
agreement, or other instrument to which you are a party; or

 

  (ii) any violation of any order applicable to you of any court or any federal
or state regulatory body or administrative agency having jurisdiction over you
or over your affiliates.

 

  (d) You are not subject to any disqualification described in Rule
505(b)(2)(iii) of Regulation D.

You are duly registered under the provisions of the Securities Exchange Act of
1934, which is referred to as the “Act of 1934,” as a dealer, and you are a
member in good standing of the NASD. You are duly registered as a broker/dealer
in the states where you are required to be registered in order to carry out your
obligations as contemplated by this Agreement and the Private Placement
Memorandum. You agree to maintain all the foregoing registrations in good
standing throughout the term of the offer and sale of the Units, and you agree
to comply with all statutes and other requirements applicable to you as a
broker/dealer under those registrations.

 

  (e) Pursuant to your appointment as a Selling Agent, you shall comply with all
the provisions of Regulation D, insofar as Regulation D applies to your
activities under this Agreement. Further, you shall not engage in any activity
which would cause the offer and/or sale of the Units not to comply with
Regulation D, the Act, the Act of 1934, the applicable rules and regulations of
the Securities and Exchange Commission, which is referred to as the
“Commission,” the applicable state securities laws and regulations, this
Agreement, and the NASD Conduct Rules including Rules 2420, 2730, 2740, and
2750, and specifically you agree as set forth below.

 

  (i) You shall not offer or sell the Units in any state until you have been
advised in writing by the Managing General Partner, or the Managing General
Partner’s special counsel, that the offer or sale of the Units:

 

  (1) has been qualified in the state;

 

  (2) is exempt from the qualification requirements imposed by the state; or

 

  (3) the qualification is otherwise not required.

 

  (ii) Units shall not be offered and/or sold by you by means of any form of
general solicitation or general advertising, including, but not limited to, the
following:

 

  (1) any advertisement, article, notice, or other communication published in
any newspaper, magazine, or similar media or broadcast over television or radio;

 

2



--------------------------------------------------------------------------------

  (2) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising; or

 

  (3) any letter, circular, notice, or other written communication constituting
a form of general solicitation or general advertising.

 

  (iii) You have received copies of the Private Placement Memorandum Kit
relating to the Units and in offering and selling the Units you will rely only
on the statements contained in the Private Placement Memorandum and not on any
other statements whatsoever, either written or oral, with respect to the details
of the offering of Units. You shall provide each offeree with the following:

 

  (1) a complete Private Placement Memorandum Kit, which includes a numbered
copy of the Private Placement Memorandum, all exhibits incorporated in the
Private Placement Memorandum and, without exception, all of the Sales Literature
described below; and

 

  (2) any numbered supplement or amendment to the Private Placement Memorandum
as set forth in (iv) below.

Also, each Private Placement Memorandum Kit includes a copy of the following
Sales Literature:

 

  (1) a flyer entitled “Atlas America Series 27-2006 L.P.”;

 

  (2) a brochure entitled “Frequently Asked Questions”; and

 

  (3) possibly other supplementary materials.

You agree that, without exception, you will not remove any of the Sales
Literature described above from any Private Placement Memorandum Kit before its
delivery to an offeree.

Further, you shall keep file memoranda, indicating by the number of the Private
Placement Memorandum enclosed in the Private Placement Memorandum Kit, to whom
each Private Placement Memorandum Kit, which must contain, without exception,
all of the Sales Literature, was delivered.

 

  (iv) When any supplement or amendment to the Private Placement Memorandum is
prepared and delivered to you by the Managing General Partner or the
Dealer-Manager, you agree as follows:

 

  (1) to distribute each supplement or amendment to the Private Placement
Memorandum, identified by number, to every person who has previously received a
Private Placement Memorandum Kit from you;

 

  (2) to include each supplement or amendment in all future deliveries of any
Private Placement Memorandum Kit; and

 

  (3) to keep file memoranda indicating to whom each supplement or amendment was
delivered.

 

3



--------------------------------------------------------------------------------

  (v) In connection with any offer or sale of the Units, you agree to the
following:

 

  (1) to comply in all respects with statements set forth in the Private
Placement Memorandum, the Partnership Agreement, and any supplements or
amendments to the Private Placement Memorandum;

 

  (2) not to make any statement inconsistent with the statements in the Private
Placement Memorandum, the Partnership Agreement, and any supplements or
amendments to the Private Placement Memorandum;

 

  (3) not to make any untrue or misleading statements of a material fact in
connection with the Units; and

 

  (4) not to provide any written information, statements, or sales materials
other than the Private Placement Memorandum, the Sales Literature, and any
supplements or amendments to the Private Placement Memorandum unless approved in
writing by the Managing General Partner.

 

  (vi) You shall advise each offeree of Units in the Partnership at the time of
the initial offering to him that the Partnership and the Managing General
Partner shall during the course of the offering and a reasonable time before
sale accord him the opportunity to ask questions and receive answers concerning
the terms and conditions of the offering and to obtain any additional
information, to the extent possessed by the Partnership or the Managing General
Partner or obtainable by either of them without unreasonable effort or expense,
that is necessary to verify the accuracy of the information contained in the
Private Placement Memorandum.

 

  (vii) Before the sale of any of the Units, you shall make reasonable inquiry
to determine if the offeree is acquiring the Units for his own account or on
behalf of other persons, and that the offeree understands the limitations on the
offeree’s disposition of the Units set forth in Rule 502(d) of Regulation D.
This includes a determination by you that the offeree understands that he must
bear the economic risk of the investment for an indefinite period of time
because the Units have not been registered under the Act and, thus, cannot be
sold unless the Units are subsequently registered under the Act or an exemption
from registration under the Act is available.

 

  (viii) Before the sale of any of the Units you shall have reasonable grounds
to believe that each subscriber is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D.

 

  (ix) Units shall not be sold by you to anyone whom you reasonably believe is
not an accredited investor.

 

  (x) You agree to use your best efforts in the solicitation and sale of the
Units, including that:

 

  (1) you comply with all the provisions of Regulation D, the Act, the Act of
1934, the applicable rules and regulations of the Commission, the applicable
state securities laws and regulations, this Agreement, and the NASD Conduct
Rules;

 

4



--------------------------------------------------------------------------------

  (2) the prospective purchasers meet the suitability requirements set forth in
the Private Placement Memorandum, the Subscription Agreement, this Agreement and
the NASD Conduct Rules; and

 

  (3) the prospective purchasers properly complete the following forms, which
will be included in the Partnership’s subscription packet as exhibits to the
Private Placement Memorandum:

 

  (A) the Subscription Agreement and Annex A attached to the Subscription
Agreement [Exhibit (I-B)]; and

 

  (B) the Execution Page and Purchaser Questionnaire [Exhibit (C)];

together with any additional forms provided in any supplement or amendment to
the Private Placement Memorandum, or otherwise provided to you by the Managing
General Partner or the Dealer-Manager to be completed by prospective purchasers.

The Managing General Partner shall have the right to reject any subscription at
any time for any reason without liability to it. Subscription funds and executed
subscription packets shall be transmitted as set forth in Section 11 of this
Agreement.

 

  (f) You agree and covenant that:

 

  (i) the representations and warranties you make in this Agreement are and
shall be true and correct at the applicable closing date; and

 

  (ii) you shall and have fulfilled all your obligations under this Agreement at
the applicable closing date.

 

  (g) You agree and covenant that you will not distribute a Private Placement
Memorandum Kit to any offeree with whom you do not have a pre-existing
substantive relationship as defined from time to time by the Commission. As of
the date of this Agreement, you agree that the term “pre-existing substantive
relationship” with a potential offeree means the following:

 

  (i) your relationship with the offereee was established before the beginning
of the offering of Units in the Partnership, which is October 15, 2006; and

 

  (ii) you have sufficient information concerning the offeree to determine the
offeree’s current sophistication and financial circumstances, including that the
offeree (or the offeree and its purchaser representative) has such knowledge and
experience in financial and business matters that the offeree is capable of
evaluating the merits and risks of an investment in the Partnership.

 

5



--------------------------------------------------------------------------------

2. Commissions and Fees.

 

  (a) Subject to the receipt of the minimum required subscription proceeds of
$2,000,000 as described in Section 4(d) of the Dealer-Manager Agreement, and the
discounts set forth in Section 4(c) of the Dealer-Manager Agreement for sales to
the Managing General Partner, its officers, directors and affiliates; registered
investment advisors and their clients; Selling Agents and their registered
representatives and principals; and investors who buy Units through the officers
or directors of the Managing General Partner; the Dealer-Manager is entitled to
receive from the Managing General Partner a 7% Sales Commission, a 1.5%
nonaccountable marketing expense fee, and a .5% nonaccountable due diligence fee
per Unit, based on the aggregate amount of all Unit subscriptions to the
Partnership secured by the Dealer-Manager or the selling group formed by the
Dealer-Manager and accepted by the Managing General Partner.

Subject to the performance by you of your obligations under Appendix I to this
Agreement, which is incorporated in this Agreement by reference, and subject to
the terms and conditions set forth in this Agreement, including the
Dealer-Manager’s receipt from you of the file memoranda and other documentation
required of you in Section 1 of this Agreement, the Dealer-Manager agrees to pay
you on Units sold by you and accepted by the Managing General Partner:

 

  (i) a 7% Sales Commission;

 

  (ii) a .5% nonaccountable due diligence fee per Unit, which shall be reduced
by the due diligence fees and expenses of any third-party, including, but not
limited to, consultants engaged by you that are paid directly to the third-party
or are reimbursed to you by the Managing General Partner or the Dealer-Manager;
and

 

  (iii) a 1.5% nonaccountable marketing expense fee, which shall be reduced for
the payment or the reimbursement by the Managing General Partner or the
Dealer-Manager to you for costs associated with your national sales conferences,
costs associated with regional and/or local meetings that are coordinated by
your home office and/or marketing department for registered representatives, and
other costs associated with being a sponsor.

 

  (b) Your compensation which is owed to you as set forth above, other than the
.5% nonaccountable due diligence fee and the 1.5% nonaccountable marketing
expense fee, shall be paid to you within seven business days after the
Dealer-Manager has received the related amounts owed to it under the
Dealer-Manager Agreement, which the Dealer-Manager is entitled to receive within
five business days after the conditions described in Section 4(e) of the
Dealer-Manager Agreement for breaking escrow for the first closing are
satisfied, and approximately every two weeks thereafter until the Partnership’s
Offering Termination Date, which is described in Section 1 of the Dealer-Manager
Agreement. The balance shall be paid to the Dealer-Manager within fourteen
business days after the Partnership’s Offering Termination Date.

The amount of the nonaccountable due diligence fee and the nonaccountable
marketing expense fee which is owed to you as set forth above, shall be paid to
you within twenty-one business days after the Partnership’s Offering Termination
Date.

 

6



--------------------------------------------------------------------------------

  (c) Notwithstanding anything in this Agreement to the contrary, you agree to
waive payment of your compensation and reimbursements which are owed to you as
set forth in (a) and (b) above, until the Dealer-Manager is in receipt of the
related amounts owed to it under the Dealer-Manager Agreement, and the
Dealer-Manager’s liability to pay your compensation under this Agreement shall
be limited solely to the proceeds of the related amounts owed to it under the
Dealer-Manager Agreement.

 

  (d) As provided in Section 4(d) of the Dealer-Manager Agreement, the
Partnership shall not begin operations unless it receives subscription proceeds
for at least $2,000,000 by its Offering Termination Date. If this amount is not
secured by the Partnership’s Offering Termination Date, then nothing shall be
payable to you for the Partnership and all funds advanced by subscribers for
Units in the Partnership shall be returned to them with interest earned, if any.

 

3. Blue Sky Qualification. The Managing General Partner may elect not to qualify
or register Units in any state or jurisdiction in which it deems the
qualification or registration is not warranted for any reason in its sole
discretion. On application to the Dealer-Manager you will be informed as to the
states and jurisdictions in which the Units have been qualified for sale or are
exempt under the respective securities or “Blue Sky” laws of those states and
jurisdictions.

Notwithstanding the foregoing, the Dealer-Manager, the Partnership, and the
Managing General Partner have not assumed and will not assume any obligation or
responsibility as to your right to act as a broker/dealer with respect to the
Units in any state or jurisdiction.

 

4. Expense of Sale. The expenses in connection with the offer and sale of the
Units shall be payable as set forth below.

 

  (a) The Dealer-Manager shall pay all expenses incident to the performance of
its obligations under this Agreement, including the fees and expenses of its
attorneys and accountants, even if the offering of the Partnership is not
successfully completed.

 

  (b) You shall pay all expenses incident to the performance of your obligations
under this Agreement, including the fees and expenses of your own counsel and
accountants, even if the offering of the Partnership is not successfully
completed.

 

5. Conditions of Your Duties. Your obligations under this Agreement, as of the
date of this Agreement and at the applicable closing date, shall be subject to
the following:

 

  (a) the performance by the Dealer-Manager of its obligations under this
Agreement; and

 

  (b) the performance by the Managing General Partner of its obligations under
the Dealer-Manager Agreement.

 

6. Conditions of Dealer-Manager’s Duties. The Dealer-Manager’s obligations under
this Agreement, including the duty to pay compensation and reimbursements to you
as set forth in Section 2 of this Agreement, shall be subject to the following:

 

  (a) the accuracy, as of the date of this Agreement and at the applicable
closing date as if made at the applicable closing date, of your representations
and warranties made in this Agreement;

 

  (b) the performance by you of your obligations under this Agreement; and

 

7



--------------------------------------------------------------------------------

  (c) the Dealer-Manager’s receipt, at or before the applicable closing date, of
the following documents:

 

  (i) the file memoranda required pursuant to Section 1(e)(iii) and (iv) of this
Agreement; and

 

  (ii) fully executed subscription documents for each prospective purchaser as
required by Section 1(e)(x) of this Agreement.

 

7. Indemnification.

 

  (a) You shall indemnify and hold harmless the Dealer-Manager, the Managing
General Partner, the Partnership and its attorneys against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the Act, the Act of 1934, or otherwise insofar as the losses, claims, damages,
or liabilities (or actions in respect thereof) arise out of or are based on your
breach of any of your duties and obligations, representations, or warranties
under the terms or provisions of this Agreement, and you shall reimburse them
for any legal or other expenses reasonably incurred in connection with
investigating or defending the losses, claims, damages, liabilities, or actions.

 

  (b) The Dealer-Manager shall indemnify and hold you harmless against any
losses, claims, damages, or liabilities, joint or several, to which you may
become subject under the Act, the Act of 1934, or otherwise insofar as the
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based on the Dealer-Manager’s breach of any of its duties and
obligations, representations, or warranties under the terms or provisions of
this Agreement, and the Dealer-Manager shall reimburse you for any legal or
other expenses reasonably incurred in connection with investigating or defending
the losses, claims, damages, liabilities, or actions.

 

  (c) The foregoing indemnity agreements shall extend on the same terms and
conditions to, and shall inure to the benefit of, each person, if any, who
controls each indemnified party within the meaning of the Act.

 

  (d) Promptly after receipt by an indemnified party of notice of the
commencement of any action, the indemnified party shall, if a claim in respect
of the action is to be made against the indemnifying party under this Section,
notify the indemnifying party in writing of the commencement of the action; but
the omission to promptly notify the indemnifying party shall not relieve the
indemnifying party from any liability which it may have to the indemnified
party. If any action is brought against an indemnified party, it shall notify
the indemnifying party of the commencement of the action, and the indemnifying
party shall be entitled to participate in, and, to the extent that it wishes,
jointly with any other indemnifying party similarly notified, to assume the
defense of the action, with counsel satisfactory to the indemnified and
indemnifying parties. After the indemnified party has received notice from the
agreed on counsel that the defense of the action under this paragraph has been
assumed, the indemnifying party shall not be responsible for any legal or other
expenses subsequently incurred by the indemnified party in connection with the
defense of the action other than with respect to the agreed on counsel who
assumed the defense of the action.

 

8



--------------------------------------------------------------------------------

8. Representations and Agreements to Survive Delivery. All representations,
warranties, and agreements of the Dealer-Manager and you in this Agreement,
including the indemnity agreements contained in Section 7 of this Agreement,
shall:

 

  (a) survive the delivery, execution and closing of this Agreement;

 

  (b) remain operative and in full force and effect regardless of any
investigation made by or on behalf of you or any person who controls you within
the meaning of the Act, by the Dealer-Manager, or any of its officers, directors
or any person who controls the Dealer-Manager within the meaning of the Act, or
any other indemnified party; and

 

  (c) survive delivery of the Units.

 

9. Termination.

 

  (a) You shall have the right to terminate this Agreement other than the
indemnification provisions of Section 7 of this Agreement by giving notice as
specified in Section 16 of this Agreement any time at or before a closing date:

 

  (i) if the Dealer-Manager has failed, refused, or been unable at or before a
closing date, to perform any of its obligations under this Agreement; or

 

  (ii) there has occurred an event materially and adversely affecting the value
of the Units.

If you elect to terminate this Agreement other than the indemnification
provisions of Section 7 of this Agreement, then the Dealer-Manager shall be
promptly notified by you by telephone, e-mail, facsimile, or telegram, confirmed
by letter.

 

  (b) The Dealer-Manager may terminate this Agreement other than the
indemnification provisions of Section 7 of this Agreement, for any reason and at
any time, by promptly giving notice to you by telephone, e-mail, facsimile or
telegram, confirmed by letter.

 

10. Format of Checks/Escrow Agent. Pending receipt of the minimum subscription
proceeds of $2,000,000 as set forth in Section 4(d) of the Dealer-Manager
Agreement, the Dealer-Manager and you, including if you are a customer carrying
broker/dealer, agree that all subscribers shall be instructed to make their
checks or wire transfers payable solely to the Escrow Agent as agent for the
Partnership as follows: “Atlas Series 27-2006 L.P., Escrow Agent, National City
Bank of PA.”

Also, you, including if you are a customer carrying broker/dealer, agree to
comply with Rule 15c2-4 adopted under the Act of 1934. In addition, for
identification purposes, wire transfers should reference the subscriber’s name
and the account number of the escrow account for the Partnership.

If you receive a check not conforming to the foregoing instructions, then you
shall return the check directly to the subscriber not later than noon of the
next business day following its receipt by you from the subscriber. If the
Dealer-Manager receives a check not conforming to the foregoing instructions,
then the Dealer-Manager shall return the check to you not later than noon of the
next business day following its receipt by the Dealer-Manager and you shall then
return the check directly to the subscriber not

 

9



--------------------------------------------------------------------------------

later than noon of the next business day following its receipt by you from the
Dealer-Manager. Checks received by you which conform to the foregoing
instructions shall be transmitted by you under Section 11 “Transmittal
Procedures,” below.

You agree that you are bound by the terms of the Escrow Agreement, a copy of
which is attached to the Dealer-Manager Agreement as Exhibit “A.”

 

11. Transmittal Procedures. You, including if you are a customer carrying
broker/dealer, shall transmit received investor funds in accordance with the
following procedures.

 

  (a) Pending receipt of the Partnership’s minimum subscription proceeds of
$2,000,000 as set forth in Section 4(d) of the Dealer-Manager Agreement, you
shall promptly transmit, any and all checks received by you from subscribers and
the original executed subscription documents to the Dealer-Manager by noon of
the next business day following receipt of the check by you. By noon of the next
business day following its receipt of the check and the original executed
subscription documents, the Dealer-Manager shall transmit the check and a copy
of the executed subscription agreement to the Escrow Agent, and the original
executed subscription documents and a copy of the check to the Managing General
Partner.

 

  (b) On receipt by you of notice from the Managing General Partner or the
Dealer-Manager that the Partnership’s minimum subscription proceeds of
$2,000,000 as set forth in Section 4(d) of the Dealer-Manager Agreement have
been received, you agree that all subscribers then may be instructed, in the
Managing General Partner’s sole discretion, to make their checks payable solely
to the Partnership.

Thereafter, you shall promptly transmit any and all checks received by you from
subscribers and the original executed subscription documents to the
Dealer-Manager by noon of the next business day following receipt of the check
by you. By noon of the next business day following its receipt of the check and
original subscription documents, the Dealer-Manager shall transmit the check and
the original executed subscription documents to the Managing General Partner.

 

12. Parties. This Agreement shall inure to the benefit of and be binding on you,
the Dealer-Manager, and any respective successors and assigns. This Agreement
shall also inure to the benefit of the indemnified parties, their successors and
assigns. This Agreement is intended to be and is for the sole and exclusive
benefit of the parties to this Agreement, including their respective successors
and assigns, and the indemnified parties and their successors and assigns, and
for the benefit of no other person. No other person shall have any legal or
equitable right, remedy or claim under or in respect of this Agreement. No
purchaser of any of the Units from you shall be construed a successor or assign
merely by reason of the purchase.

 

13. Relationship. This Agreement shall not constitute you a partner of the
Managing General Partner, the Dealer-Manager, the Partnership, any general
partner of the Partnership, or any other Selling Agent, nor render the Managing
General Partner, the Dealer-Manager, the Partnership, any general partner of the
Partnership, or any other Selling Agent, liable for any of your obligations.

 

14. Effective Date. This Agreement is made effective between the parties as of
the date accepted by you as indicated by your signature to this Agreement.

 

10



--------------------------------------------------------------------------------

15. Entire Agreement, Waiver.

 

  (a) This Agreement constitutes the entire agreement between the Dealer-Manager
and you, and shall not be amended or modified in any way except by subsequent
agreement executed in writing. Neither party to this Agreement shall be liable
or bound to the other by any agreement except as specifically set forth in this
Agreement.

 

  (b) The Dealer-Manager and you may waive, but only in writing, any term,
condition, or requirement under this Agreement that is intended for its benefit.
However, any written waiver of any term or condition of this Agreement shall not
operate as a waiver of any other breach of the term or condition of this
Agreement.

 

  (c) Also, any failure to enforce any provision of this Agreement shall not
operate as a waiver of that provision or any other provision of this Agreement.

 

16. Notices.

 

  (a) Any communications from you shall be in writing addressed to the
Dealer-Manager at P.O. Box 926, Moon Township, Pennsylvania 15108-0926.

 

  (b) Any notice from the Dealer-Manager to you shall be deemed to have been
duly given if mailed, faxed or telegraphed to you at your address shown below.

 

17. Complaints. The Dealer-Manager and you agree as follows:

 

  (d) to notify the other if either receives an investor complaint in connection
with the offer or sale of Units by you;

 

  (e) to cooperate with the other in resolving the complaint; and

 

  (f) to cooperate in any regulatory examination of the other to the extent it
involves this Agreement or the offer or sale of Units by you.

 

24. Privacy. The Dealer-Manager and you each acknowledge that certain
information made available to the other under this Agreement may be deemed
nonpublic personal information under the Gramm-Leach-Bliley Act, other federal
or state privacy laws (as amended), and the rules and regulations promulgated
thereunder, which are referred to collectively as the “Privacy Laws.” The
Dealer-Manager and you agree as follows:

 

  (a) not to disclose or use the information except as required to carry out
each party’s respective duties under this Agreement or as otherwise permitted by
law in the ordinary course of business;

 

  (b) to establish and maintain procedures reasonably designed to assure the
security and privacy of all the information; and

 

  (c) to cooperate with the other and provide reasonable assistance in ensuring
compliance with the Privacy Laws to the extent applicable to either or both the
Dealer-Manager and you.

 

26. Anti-Money Laundering Provision. You represent and warrant to the Managing
General Partner and the Dealer-Manager that you have in place and will maintain
suitable and adequate “know your customer” policies and procedures and that you
shall comply with all applicable laws and regulations regarding anti-money
laundering activity and will provide such documentation to the Managing General
Partner and the Dealer-Manager on written request.

 

11



--------------------------------------------------------------------------------

27. Acceptance. Please confirm your agreement to become a Selling Agent under
the terms and conditions set forth above by signing and returning the enclosed
duplicate copy of this Agreement to us at the address set forth above.

 

    Sincerely, _____________________________________________, 2006     ANTHEM
SECURITIES, INC. Date     ATTEST:            By:      (SEAL)   Secretary      
Justin Atkinson, President

ACCEPTANCE:

We accept your invitation to become a Selling Agent under all the terms and
conditions stated in the above Agreement and confirm that all the statements set
forth in the above Agreement are true and correct. We hereby acknowledge receipt
of the Private Placement Memorandum Kits which include numbered Private
Placement Memoranda and the Sales Literature, and a copy of the Dealer-Manager
Agreement referred to above.

 

_____________________________________________, 2006     , Date     a(n)
___________________________ corporation,     ATTEST:            By:      (SEAL)
  Secretary       _____________________________, President            (Address)
                         (Telephone Number)     Our CRD Number is
________________________________     Our Tax ID Number is
______________________________

 

12



--------------------------------------------------------------------------------

APPENDIX I TO SELLING AGENT AGREEMENT

In consideration for the payment to you, as Selling Agent, by the Dealer-Manager
of a 7% sales commission, a 1.5% nonaccountable marketing expense fee subject to
the reductions set forth in Section 2(a)(iii) of the Selling Agent Agreement,
and a .5% nonaccountable due diligence fee subject to the reductions set forth
in Section 2(a)(ii) of the Selling Agent Agreement, you warrant, represent,
covenant, and agree with the Dealer-Manager that you, as Selling Agent, shall do
the following:

 

  •   prominently and promptly announce your participation in the offering as
Selling Agent to your registered representatives, whether by newsletter, e-mail,
mail or otherwise, which announcement also shall advise your registered
representatives to contact our Regional Marketing Director in whose territory
the registered representative is located (the information concerning our
Regional Marketing Directors has been provided to you by separate
correspondence) with a copy of the announcement provided concurrently to the
Dealer-Manager; and

 

  •   provide the Dealer-Manager with the names, telephone numbers, addresses
and e-mail addresses of your registered representatives, which information shall
be kept confidential by the Dealer-Manager and the Managing General Partner and
shall not be used for any purpose other than the marketing of the offering as
set forth in the Dealer-Manager Agreement and the Selling Agent Agreement.
Further, you, as Selling Agent, agree that the Dealer-Manager and the Managing
General Partner may directly contact your registered representatives, in person
or otherwise, to:

 

  •   inform them of the offering;

 

  •   explain the merits and risks of the offering; and

 

  •   otherwise assist in your registered representatives’ efforts to solicit
and sell Units.

 

1



--------------------------------------------------------------------------------

Exhibit B

ATLAS AMERICA PUBLIC #16-2007 PROGRAM

ANTHEM SECURITIES, INC.

DEALER-MANAGER AGREEMENT



--------------------------------------------------------------------------------

ANTHEM SECURITIES, INC.

DEALER-MANAGER AGREEMENT

TABLE OF CONTENTS

 

          Page 1.   

Description of Program and Units

   1 2.   

Representations, Warranties and Agreements of the Managing General Partner

   2 3.   

Grant of Authority to the Dealer-Manager

   2 4.   

Compensation and Fees

   3 5.   

Covenants of the Managing General Partner

   4 6.   

Representations and Warranties of the Dealer-Manager

   5 7.   

State Securities Registration

   9 8.   

Expense of Sale

   10 9.   

Conditions of the Dealer-Manager’s Duties

   10 10.   

Conditions of the Managing General Partner’s Duties

   10 11.   

Indemnification

   11 12.   

Representations and Agreements to Survive Delivery

   11 13.   

Termination

   12 14.   

Notices

   12 15.   

Format of Checks/Escrow Agent

   12 16.   

Transmittal Procedures

   13 17.   

Parties

   13 18.   

Relationship

   14 19.   

Effective Date

   14 20.   

Entire Agreement, Waiver

   14 21.   

Governing Law

   14 22.   

Complaints

   14 23.   

Privacy

   14 24.   

Anti-Money Laundering Provision

   15 25.   

Acceptance

   15

 

Exhibit A – Form of Escrow Agreement

Exhibit B – Selling Agent Agreement

Anthem Securities, Inc.

Dealer-Manager Agreement

 

i



--------------------------------------------------------------------------------

ANTHEM SECURITIES, INC.

DEALER-MANAGER AGREEMENT

(Best Efforts)

Anthem Securities, Inc.

P.O. Box 926

Moon Township, Pennsylvania 15108-0926

 

  RE: ATLAS AMERICA PUBLIC #16-2007 PROGRAM

Gentlemen:

The undersigned, Atlas Resources, Inc., which is referred to as the “Managing
General Partner,” on behalf of Atlas America Public #16-2007 Program, which is
referred to as the “Program,” is a series of up to two limited partnerships
formed under the Delaware Revised Uniform Limited Partnership Act as described
below. These limited partnerships are sometimes referred to in this Agreement in
the singular as a “Partnership” or in the plural as “Partnerships.” The Managing
General Partner on behalf of the Partnerships hereby confirms its agreement with
you, as Dealer-Manager, as follows:

 

1. Description of Program and Units.

 

  (d) The Managing General Partner, a Pennsylvania corporation, will be the sole
managing general partner of up to two limited partnerships which will be named
as follows:

 

  (i) Atlas America Public #16-2007(A) L.P.; and

 

  (ii) Atlas America Public #16-2007(B) L.P.

On behalf of the Program and the Partnerships, a Registration Statement on Form
S-1 (Registration No. 333-________) relating to the offer and sale of the
limited partner and investor general partner interests in the Partnerships,
which are referred to as the “Units,” was filed on October 18, 2006 with the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended, which is referred to as the “Act.” The Registration
Statement has been declared effective by the Commission and the Partnerships and
the Units are described in the Prospectus that forms a part of the Registration
Statement. As used in this Agreement, the terms “Prospectus” and “Registration
Statement” refer solely to the Prospectus and Registration Statement, as
amended, described above, except that:

 

  (i) from and after the date on which any post-effective amendment to the
Registration Statement is declared effective by the Commission, the term
“Registration Statement” shall refer to the Registration Statement as amended by
that post-effective amendment, and the term “Prospectus” shall refer to the
Prospectus then forming a part of the Registration Statement; and

 

  (ii) if the Prospectus filed by the Managing General Partner pursuant to Rule
424(b) or (c) promulgated by the Commission under the Act differs from the
Prospectus on file with the Commission at the time the Registration Statement or
any post-effective amendment thereto shall have become effective, the term
“Prospectus” shall refer to the Prospectus filed pursuant thereto from and after
the date on which it was filed.



--------------------------------------------------------------------------------

Terms defined in the Prospectus and not otherwise defined in this Agreement
shall have the meanings set forth in the Prospectus.

 

  (e) The Units will be sold at a price of $10,000 per Unit subject to the
discounts for certain investors set forth in Section 4(c) of this Agreement for
certain investors. Subject to the receipt and acceptance by the Managing General
Partner of the minimum subscription proceeds of $2,000,000 in a Partnership by
its Offering Termination Date for each Partnership as described in the
Prospectus (the “Offering Termination Date”), the Managing General Partner may
break escrow and use the subscription proceeds for the Partnership’s drilling
activities, which is referred to as the “Initial Closing Date.” Also, the
maximum subscription proceeds of all of the Partnerships, in the aggregate, must
not exceed the registered amount of $200 million.

The Managing General Partner will notify you and the “Selling Agents,” as
defined below, of the Initial Closing Date and Offering Termination Date for
each Partnership.

 

2. Representations, Warranties and Agreements of the Managing General Partner.
The Managing General Partner represents and warrants to and agrees with you
that:

 

  (a) The Partnerships composing the Program have a currently effective
Registration Statement on Form S-1, including a final Prospectus, for the
registration of the Units under the Act as described in Section 1 of this
Agreement.

 

  (b) The Managing General Partner shall provide to you for delivery to all
offerees and purchasers and their representatives the information and documents
that the Managing General Partner deems appropriate to comply with the Act and
applicable state securities acts, which are referred to as the “Blue Sky” laws.

 

  (c) The Units when issued will be duly authorized and validly issued as set
forth in the Agreement of Limited Partnership of each Partnership, which is
referred to as the “Partnership Agreement,” the form of which is included as
Exhibit (A) to the Prospectus, and subject only to the rights and obligations
set forth in the Partnership Agreement or imposed by the laws of the state of
formation of each Partnership or of any jurisdiction to the laws of which each
Partnership is subject.

 

  (d) Each Partnership was duly formed under the laws of the State of Delaware
and is validly existing as a limited partnership in good standing under the laws
of Delaware with full power and authority to own its properties and conduct its
business as described in the Prospectus. Each Partnership will be qualified to
do business as a limited partnership or similar entity offering limited
liability in those jurisdictions where the Managing General Partner deems the
qualification necessary to assure limited liability of the limited partners.

This Agreement, when executed by you, will be a valid and binding agreement of
each Partnership and the Managing General Partner, duly authorized, executed and
delivered by them and enforceable in accordance with its terms except as may be
limited by the effect of bankruptcy, insolvency, moratorium, preferential or
fraudulent conveyance or other laws or equitable principles relating to or
affecting the rights of creditors generally, general principles of equity, and
public policy relating to claims for indemnification for securities laws
violations.

 

  (e) The Prospectus, as supplemented or amended, does not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements in the Prospectus,
in the light of the circumstances under which they are made, not misleading.



--------------------------------------------------------------------------------

3. Grant of Authority to the Dealer-Manager.

 

  (a) Based on the representations and warranties contained in this Agreement,
and subject to the terms and conditions set forth in this Agreement, the
Managing General Partner appoints you as the Dealer-Manager for the Partnerships
and gives you the exclusive right to solicit subscriptions for the Units on a
“best efforts” basis in all states during the offering period for each
Partnership as described in the Prospectus.

 

  (b) You agree to use your best efforts to effect sales of the Units and to
form and manage a selling group composed of soliciting broker/dealers, which are
referred to as the “Selling Agents,” each of which shall be a member of the
National Association of Securities Dealers, Inc., which is referred to as the
“NASD,” and shall enter into a “Selling Agent Agreement” in substantially the
form attached to this Agreement as Exhibit “B.”

 

  (c) The Managing General Partner shall have three business days after the
receipt of an executed Selling Agent Agreement to refuse that Selling Agent’s
participation.

 

4. Compensation and Fees.

 

  (f) As Dealer-Manager you shall receive from the Managing General Partner the
following compensation, based on each Unit sold to investors in a Partnership
whose subscriptions for Units are accepted by the Managing General Partner:

 

  (v) a 2.5% Dealer-Manager fee;

 

  (vi) a 7% Sales Commission;

 

  (vii) an up to .5% reimbursement of the Selling Agents’ bona fide due
diligence expenses.

 

  (g) All of the up to .5% reimbursement of the Selling Agents’ bona fide due
diligence expenses shall be reallowed to the Selling Agents, and all or a
portion of the 7% Sales Commission shall be reallowed to the Selling Agents as
described in the Selling Agent Agreement with each Selling Agent. A portion of
the balance of the 2.5% Dealer-Manager fee may be reallowed to the wholesalers
as wholesaling fees for subscriptions obtained through their efforts. However,
you may reduce the wholesaling fees by any reimbursements made by the Managing
General Partner or the Partnership for expenses which are received by the
wholesalers in connection with the Program or expenses which are owed by the
wholesalers to the Managing General Partner or the Partnership in connection
with the Program. Also, you may use a portion of your Dealer-Manager fee to pay
for permissible non-cash compensation. Under Rule 2810 of the NASD Conduct
Rules, non-cash compensation means any form of compensation received in
connection with the sale of the units that is not cash compensation, including
but not limited to merchandise, gifts and prizes, travel expenses, meals and
lodging. Permissible non-cash compensation includes the following:

 

  (i) an accountable reimbursement for training and education meetings for
associated persons of the selling agents;

 

  (ii) gifts that do not exceed $100 per year and are not preconditioned on
achievement of a sales target;

 

  (iii) an occasional meal, a ticket to a sporting event or the theater, or
comparable entertainment which is neither so frequent nor so extensive as to
raise any question of propriety and is not preconditioned on achievement of a
sales target; and

 

  (iv) contributions to a non-cash compensation arrangement between a selling
agent and its associated persons, provided that neither the managing general
partner nor the dealer-manager directly or indirectly participates in the
selling agent’s organization of a permissible non-cash compensation arrangement.



--------------------------------------------------------------------------------

In no event shall a selling agent receive non-cash compensation and a marketing
fee if it represents more than .5% per unit.

You shall retain any of the 7% Sales Commission and the 2.5% Dealer-Manager fee
not reallowed to the Selling Agents or the wholesalers.

You are responsible for ensuring that all non-cash compensation arrangements
comply with NASD Conduct Rule 2810. For example, payments or reimbursements by
you or the Managing General Partner may be made in connection with meetings held
by you or the Managing General Partner for the purpose of training or education
of registered representatives of a Selling Agent, only if the following
conditions are met:

 

  (i) the registered representative obtains his Selling Agent’s prior approval
to attend the meeting and attendance by the registered representative is not
conditioned by his Selling Agent on the achievement of a sales target;

 

  (ii) the location of the training and education meeting is appropriate to the
purpose of the meeting as defined in NASD Conduct Rule 2810;

 

  (iii) the payment or reimbursement is not applied to the expenses of guests of
the registered representative;

 

  (iv) the payment or reimbursement by you or the Managing General Partner is
not conditioned by you or the Managing General Partner on the achievement of a
sales target; and

 

  (v) the recordkeeping requirements are met.

“Non-cash compensation” means any form of compensation received in connection
with the sale of the Units that is not cash compensation, including but not
limited to merchandise, gifts and prizes, travel expenses, meals and lodging.

 

  (h) Notwithstanding the foregoing:

 

  (i) the Managing General Partner, its officers, directors, and affiliates, and
investors who buy Units through the officers and directors of the Managing
General Partner may subscribe to Units for a subscription price reduced by the
2.5% Dealer-Manager fee, the 7% Sales Commission and the .5% reimbursement of
the Selling Agents’ bona fide due diligence expenses, which shall not be paid to
you; and

 

  (ii) registered investment advisors and their clients and Selling Agents and
their registered representatives and principals may subscribe to Units for a
subscription price reduced by the 7% Sales Commission, which shall not be paid
to you, although their subscription price shall not be reduced by the 2.5%
Dealer-Manager fee and the up to .5% reimbursement of the Selling Agents’ bona
fide due diligence expenses which shall be paid to you.

No more than 5% of the total Units sold in the Partnerships shall be sold, in
the aggregate, with the discounts described above.



--------------------------------------------------------------------------------

  (i) Pending receipt and acceptance by the Managing General Partner of the
minimum subscription proceeds of $2,000,000 in each Partnership, excluding any
optional subscription of the Managing General Partner and its Affiliates and the
subscription discounts set forth in Section 4(c) of this Agreement, all proceeds
received by you from the sale of Units in each Partnership shall be held in a
separate interest bearing escrow account as provided in Section 15 of this
Agreement.

Unless at least the minimum subscription proceeds of $2,000,000 as described
above are received on or before the Offering Termination Date of a Partnership
as described in Section 1 of this Agreement, the offering of Units in that
Partnership shall be terminated, in which event:

 

  (iv) the 2.5% Dealer-Manager fee, the 7% Sales Commission and the up to .5%
reimbursement of the Selling Agents’ bona fide due diligence expenses set forth
in Section 4(a) of this Agreement shall not be payable to you;

 

  (v) all funds advanced by subscribers shall be returned to them with interest
earned; and

 

  (vi) you shall deliver a termination letter in the form provided to you by the
Managing General Partner to each of the subscribers and to each of the offerees
previously solicited by you and the Selling Agents in connection with the
offering of the Units.

 

  (j) Except as otherwise provided below, the fees, reimbursements, and Sales
Commissions set forth in Section 4(a) of this Agreement shall be paid to you
within five business days after the following:

 

  (iii) at least the minimum subscription proceeds of $2,000,000 as described
above have been received by the respective Partnership and accepted by the
respective Partnership; and

 

  (iv) the subscription proceeds have been released from the escrow account to
the respective Partnership.

You shall reallow to the Selling Agents and the wholesalers their respective
fees, reimbursements, and Sales Commissions as set forth in Section 4(b) of this
Agreement.

Thereafter, your fees, reimbursements and Sales Commissions shall be paid to you
and shall be reallowed to the Selling Agents and wholesalers as described above
approximately every two weeks until the Offering Termination Date for the
respective Partnership. All your remaining fees, reimbursements, and Sales
Commissions shall be paid to you by the Managing General Partner no later than
fourteen business days after the Offering Termination Date for the respective
Partnership.

 

5. Covenants of the Managing General Partner. The Managing General Partner
covenants and agrees that:

 

  (a) The Managing General Partner shall deliver to you ample copies of the
Prospectus and all amendments or supplements to the Prospectus.

 

  (b) If any event affecting a Partnership or the Managing General Partner
occurs that in the opinion of the Managing General Partner should be set forth
in a supplement or amendment to the Prospectus, then the Managing General
Partner shall promptly at its expense prepare and furnish to you a sufficient
number of copies of a supplement or amendment to the Prospectus so that it, as
so supplemented or amended, will not contain an untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements in the Prospectus, in the light of the circumstances under which they
are made, not misleading.



--------------------------------------------------------------------------------

6. Representations and Warranties of the Dealer-Manager. You, as the
Dealer-Manager, represent and warrant to the Managing General Partner and the
respective Partnership that:

 

  (f) You are a corporation duly organized, validly existing and in good
standing under the laws of the state of your formation or of any jurisdiction to
the laws of which you are subject, with all requisite power and authority to
enter into this Agreement and to carry out your obligations under this
Agreement.

 

  (g) This Agreement when accepted and approved by you shall be duly authorized,
executed, and delivered by you and shall be a valid and binding agreement on
your part in accordance with its terms.

 

  (h) The consummation of the transactions contemplated by this Agreement and
the Prospectus shall not result in the following:

 

  (iii) any breach of any of the terms or conditions of, or a default under your
Articles of Incorporation or Bylaws, or any other indenture, agreement, or
instrument to which you are a party or by which you are bound; or

 

  (iv) any violation of any order applicable to you of any court or regulatory
body or administrative agency having jurisdiction over you or your affiliates.

 

  (i) You are duly registered under the provisions of the Securities Exchange
Act of 1934, which is referred to as the “Act of 1934,” as a broker or dealer,
and you are a member in good standing of the NASD. You are duly registered as a
broker/dealer in the states where you are required to be registered in order to
carry out your obligations as contemplated by this Agreement and the Prospectus.
You agree to maintain all the foregoing registrations in good standing
throughout the term of the offer and sale of the Units in each Partnership, and
you agree to comply with all statutes and other requirements applicable to you
as a broker/dealer under those registrations.

 

  (j) Pursuant to your appointment as Dealer-Manager, you shall use your best
efforts to exercise the supervision and control that you deem necessary and
appropriate to the activities of you and the Selling Agents to comply with all
the provisions of the Act, insofar as the Act applies to your and their
activities under this Agreement. Further, you and the Selling Agents shall not
engage in any activity which would cause the offer and/or sale of the Units not
to comply with the Act, the Act of 1934, the applicable rules and regulations of
the Commission, the applicable state securities laws and regulations, this
Agreement, and the NASD Conduct Rules including Rules 2420, 2730, 2740, 2750,
and Rule 2810(b)(2) and (b)(3), which provide as follows:

Sec. (b)(2)

  2. Suitability

 

  (A) A member or person associated with a member shall not underwrite or
participate in a public offering of a direct participation program unless
standards of suitability have been established by the program for participants
therein and such standards are fully disclosed in the prospectus and are
consistent with the provisions of subparagraph (B).



--------------------------------------------------------------------------------

  (B) In recommending to a participant the purchase, sale or exchange of an
interest in a direct participation program, a member or person associated with a
member shall:

 

  (i) have reasonable grounds to believe, on the basis of information obtained
from the participant concerning his investment objectives, other investments,
financial situation and needs, and any other information known by the member or
associated person, that:

 

  a. the participant is or will be in a financial position appropriate to enable
him to realize to a significant extent the benefits described in the prospectus,
including the tax benefits where they are a significant aspect of the program;

 

  b. the participant has a fair market net worth sufficient to sustain the risks
inherent in the program, including loss of investment and lack of liquidity; and

 

  c. the program is otherwise suitable for the participant; and

 

  (ii) maintain in the files of the member documents disclosing the basis upon
which the determination of suitability was reached as to each participant.

 

  (C) Notwithstanding the provisions of subparagraphs (A) and (B) hereof, no
member shall execute any transaction in direct participation program in a
discretionary account without prior written approval of the transaction by the
customer.

 

  (D) Subparagraphs (A) and (B), and, only in situations where the member is not
affiliated with the direct participation program, subparagraph (C) shall not
apply to:

 

  (i) a secondary public offering of or a secondary market transaction in a
unit, depositary receipt, or other interest in a direct participation program
that is listed on a national securities exchange; or

 

  (ii)

an initial public offering of a unit, depositary receipt or other interest in a
direct participation program for which an application for listing on a national
securities exchange has been approved by such exchange



--------------------------------------------------------------------------------

 

and the applicant makes a good faith representation that it believes such
listing on an exchange will occur within a reasonable period of time following
the formation of the program.

Sec. (b)(3)

Disclosure

 

  (A) Prior to participating in a public offering of a direct participation
program, a member or person associated with a member shall have reasonable
grounds to believe, based on information made available to him by the sponsor
through a prospectus or other materials, that all material facts are adequately
and accurately disclosed and provide a basis for evaluating the program.

 

  (B) In determining the adequacy of disclosed facts pursuant to subparagraph
(A) hereof, a member or person associated with a member shall obtain information
on material facts relating at a minimum to the following, if relevant in view of
the nature of the program:

 

  (i) items of compensation;

 

  (ii) physical properties;

 

  (iii) tax aspects;

 

  (iv) financial stability and experience of the sponsor;

 

  (v) the program’s conflict and risk factors; and

 

  (vi) appraisals and other pertinent reports.

 

  (C) For purposes of subparagraphs (A) or (B) hereof, a member or person
associated with a member may rely upon the results of an inquiry conducted by
another member or members, provided that:

 

  (i) the member or person associated with a member has reasonable grounds to
believe that such inquiry was conducted with due care;

 

  (ii) the results of the inquiry were provided to the member or person
associated with a member with the consent of the member or members conducting or
directing the inquiry; and



--------------------------------------------------------------------------------

  (iii) no member that participated in the inquiry is a sponsor of the program
or an affiliate of such sponsor.

 

  (D) Prior to executing a purchase transaction in a direct participation
program, a member or person associated with a member shall inform the
prospective participant of all pertinent facts relating to the liquidity and
marketability of the program during the term of the investment; provided,
however, that paragraph (b) shall not apply to an initial or secondary public
offering of or a secondary market transaction in a unit, depositary receipt or
other interest in a direct participation program which complies with
subparagraph (2)(D).

You and the Selling Agents shall maintain records on the information used to
determine that the investment in the Units is suitable and appropriate for each
subscriber, and shall maintain these records for at least six years after the
Offering Termination Date for the respective Partnership.

 

  (f) You agree to advise the Managing General Partner in writing of each
jurisdiction in which you and the Selling Agents propose to offer or sell the
Units; and you shall not nor shall you permit any Selling Agent to offer or sell
the Units in any jurisdiction until you have been advised in writing by the
Managing General Partner, or the Managing General Partner’s special counsel,
that the offer or sale of the Units:

 

  (i) has been qualified in the jurisdiction;

 

  (ii) is exempt from the qualification requirements imposed by the
jurisdiction; or

 

  (iii) the qualification is otherwise not required.

 

  (g) You and the Selling Agents have received copies of the Prospectus relating
to the Units and you and the Selling Agents have relied only on the statements
contained in the Prospectus and not on any other statements whatsoever, either
written or oral, with respect to the details of the offering of Units.

You agree and shall require the Selling Agents to agree to deliver a copy of the
Prospectus to each subscriber to whom you sell the Units at or before the
completion of any sale of Units to such subscriber (which sale shall be deemed,
for the purposes of this Agreement to occur on the date on which that subscriber
delivers subscription funds to the escrow agent), or earlier if required by the
Blue Sky or securities laws of any state. Unless advised otherwise by the
Managing General Partner, you and the Selling Agents may choose to provide each
offeree with the following, which are collectively referred to as the “Sales
Literature”:

 

  (i) a flyer entitled “Atlas America Public #16-2007 Program”;

 

  (ii) an article entitled “Tax Rewards with Oil and Gas Partnerships”;

 

  (iii) a brochure of tax scenarios entitled “How an Investment in Atlas America
Public #16-2007 Program Can Help Achieve an Investor’s Tax Objectives”;

 

  (iv) a booklet entitled “Outline of Tax Consequences of Oil and Gas Drilling
Programs”;



--------------------------------------------------------------------------------

  (v) a brochure entitled “Investment Insights – Tax Time”;

 

  (vi) a brochure entitled “Frequently Asked Questions”;

 

  (vii) a brochure entitled “The Drilling Process”; and

 

  (viii) possibly other supplementary materials.

Any such Sales Literature, if distributed, must have been preceded or must be
accompanied by the Prospectus.

 

  (h) You and the Selling Agents agree that you and the Selling Agents shall not
place any advertisement or other solicitation with respect to the Units
(including without limitation any material for use in any newspaper, magazine,
radio or television commercial, telephone recording, motion picture, or other
public media) without:

 

  (i) the prior written approval of the Managing General Partner; and

 

  (ii) the prior written approval of the form and content thereof by the
Commission, the NASD and the securities authorities of the states where such
advertisement or solicitation is to be circulated.

Any such advertisements or solicitations shall be at your expense.

 

  (i) If a supplement or amendment to the Prospectus is prepared and delivered
to you by the Managing General Partner, you agree and shall require any Selling
Agent to agree as follows:

 

  (i) to distribute each supplement or amendment to the Prospectus to every
person who has previously received a copy of the Prospectus from you and/or the
Selling Agent; and

 

  (ii) to include each supplement or amendment in all future deliveries of any
Prospectus.

 

  (c) In connection with any offer or sale of the Units, you agree and shall
require any Selling Agent to agree to the following:

 

  (5) to comply in all respects with statements set forth in the Prospectus, the
Partnership Agreement, and any supplements or amendments to the Prospectus;

 

  (6) not to make any statement inconsistent with the statements in the
Prospectus, the Partnership Agreement, and any supplements or amendments to the
Prospectus;

 

  (7) not to make any untrue statement of a material fact or omit to state a
material fact necessary in order to make statements made, in light of the
circumstances under which they were made, not misleading in connection with the
Partnerships, the Units or the offering; and

 

  (8) not to provide any written information, statements, or sales materials
other than the Prospectus, the Sales Literature, and any supplements or
amendments to the Prospectus unless approved in writing by the Managing General
Partner.

 

  (d) You agree to use your best efforts in the solicitation and sale of the
Units and to coordinate and supervise the efforts of the Selling Agents, and you
shall require any Selling Agent to agree to use its best efforts in the
solicitation and sale of the Units, including that:

 

  i. the prospective purchasers meet the suitability requirements set forth in
the Prospectus, the Subscription Agreement, and this Agreement; and



--------------------------------------------------------------------------------

  ii. the prospective purchasers properly complete and execute the Subscription
Agreement, which has been provided as Exhibit (I-B) to the Partnership
Agreement, Exhibit (A) of the Prospectus, together with any additional forms
provided in any supplement or amendment to the Prospectus, or otherwise provided
to you by the Managing General Partner to be completed by prospective
purchasers.

The Managing General Partner shall have the right to reject any subscription at
any time for any reason without liability to it. Subscription funds and executed
Subscription Agreements shall be transmitted as set forth in Section 16 of this
Agreement.

 

  (e) You agree and covenant that:

 

  i. the representations and warranties you make in this Agreement are and shall
be true and correct at the applicable closing date; and

 

  ii. you shall have fulfilled all your obligations under this Agreement at the
applicable closing date.

 

7. State Securities Registration. Incident to the offer and sale of the Units,
the Managing General Partner shall use its best efforts either in taking:

 

  (c) all necessary action and filing all necessary forms and documents deemed
reasonable by it in order to qualify or register Units for sale under the
securities laws of the jurisdictions requested by you pursuant to Section 6(f)
of this Agreement; or

 

  (d) any necessary action and filing any necessary forms deemed reasonable by
it in order to obtain an exemption from qualification or registration in those
jurisdictions.

Notwithstanding, the Managing General Partner may elect not to qualify or
register Units in any state or jurisdiction in which it deems the qualification
or registration is not warranted for any reason in its sole discretion. The
Managing General Partner and its counsel shall inform you as to the states and
jurisdictions in which the Units have been qualified for sale or are exempt
under the respective securities or Blue Sky laws of those states and
jurisdictions. The Managing General Partner, however, has not assumed and will
not assume any obligation or responsibility as to your right or any Selling
Agent’s right to act as a broker/dealer with respect to the Units in any state
or jurisdiction.

The Managing General Partner shall provide to you and the Selling Agents for
delivery to all offerees and purchasers and their representatives any additional
information, documents, and instruments that the Managing General Partner deems
necessary to comply with the rules, regulations, and judicial and administrative
interpretations in those states and jurisdictions for the offer and sale of the
Units in those states.

The Managing General Partner shall file all post-offering forms, documents, or
materials and take all other actions required by the states and jurisdictions in
which the offer and sale of Units have been qualified, registered, or are
exempt. However, the Managing General Partner shall not be required to take any
action, make any filing, or prepare any document necessary or required in
connection with your status or any Selling Agent’s status as a broker/dealer
under the laws of any state or jurisdiction.

The Managing General Partner shall provide you with copies of all applications,
filings, correspondence, orders, other documents, or instruments relating to any
application for qualification, registration, exemption, or other approval under
applicable state or Federal securities laws for the offering.



--------------------------------------------------------------------------------

8. Expense of Sale. The expenses in connection with the offer and sale of the
Units shall be payable as set forth below.

 

  (c) The Managing General Partner shall pay all expenses incident to the
performance of its obligations under this Agreement, including the fees and
expenses of its attorneys and accountants and all fees and expenses of
registering or qualifying the Units for offer and sale in the states and
jurisdictions as set forth in Section 7 of this Agreement, or obtaining
exemptions from qualification or registration, even if the offering of the
Partnerships is not successfully completed.

 

  (d) You shall pay all expenses incident to the performance of your obligations
under this Agreement, including the formation and management of the selling
group and the fees and expenses of your own counsel and accountants, even if the
offering of the Partnerships is not successfully completed.

 

9. Conditions of the Dealer-Manager’s Duties. Your obligations under this
Agreement shall be subject to the accuracy, as of the date of this Agreement and
at the applicable closing date of:

 

  (a) the Managing General Partner’s representations and warranties made in this
Agreement; and

 

  (b) to the performance by the Managing General Partner of its obligations
under this Agreement.

 

10. Conditions of the Managing General Partner’s Duties. The Managing General
Partner’s obligations provided under this Agreement, including the duty to pay
compensation to you as set forth in Section 4 of this Agreement, shall be
subject to the following:

 

  (d) the accuracy, as of the date of this Agreement and at the applicable
closing date of each Partnership as if made at the applicable closing date, of
your representations and warranties made in this Agreement;

 

  (e) the performance by you of your obligations under this Agreement; and

 

  (f) the Managing General Partner’s receipt, at or before the applicable
closing date of each Partnership, of a fully executed Subscription Agreement for
each prospective purchaser as required by Section 6(k) of this Agreement.

 

11. Indemnification.

 

  (e) You and the Selling Agents shall indemnify and hold harmless the Managing
General Partner, each Partnership and its attorneys against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the Act, the Act of 1934, or otherwise insofar as the losses, claims, damages,
or liabilities (or actions in respect thereof) arise out of or are based on your
agreements with the Selling Agents or your breach of any of your duties and
obligations, representations, or warranties under the terms or provisions of
this Agreement, and you and the Selling Agents shall reimburse them for any
legal or other expenses reasonably incurred in connection with investigating or
defending the losses, claims, damages, liabilities, or actions.

 

  (f) The Managing General Partner shall indemnify and hold you and the Selling
Agents harmless against any losses, claims, damages or liabilities, joint or
several, to which you and the Selling Agents may become subject under the Act,
the Act of 1934, or otherwise insofar as the losses, claims, damages, or
liabilities (or actions in respect thereof) arise out of or are based on the
Managing General Partner’s breach of any of its duties and obligations,
representations, or warranties under the terms or provisions of this Agreement,
and the Managing General Partner shall reimburse you and the Selling Agents for
any legal or other expenses reasonably incurred in connection with investigating
or defending the losses, claims, damages, liabilities, or actions.



--------------------------------------------------------------------------------

  (g) The foregoing indemnity agreements shall extend on the same terms and
conditions to, and shall inure to the benefit of, each person, if any, who
controls each indemnified party within the meaning of the Act.

 

  (h) Promptly after receipt by an indemnified party of notice of the
commencement of any action, the indemnified party shall, if a claim in respect
of the action is to be made against an indemnifying party under this Section,
notify the indemnifying party in writing of the commencement of the action; but
the omission to promptly notify the indemnifying party shall not relieve the
indemnifying party from any liability which it may have to any indemnified
party. If any action is brought against an indemnified party, it shall notify
the indemnifying party of the commencement of the action, and the indemnifying
party shall be entitled to participate in, and, to the extent that it wishes,
jointly with any other indemnifying party similarly notified, to assume the
defense of the action, with counsel satisfactory to the indemnified and
indemnifying parties. After the indemnified party has received notice from the
agreed on counsel that the defense of the action under this paragraph has been
assumed, the indemnifying party shall not be responsible for any legal or other
expenses subsequently incurred by the indemnified party in connection with the
defense of the action other than with respect to the agreed on counsel who
assumed the defense of the action.

 

12. Representations and Agreements to Survive Delivery. All representations,
warranties, and agreements of the Managing General Partner and you in this
Agreement, including the indemnity agreements contained in Section 11 of this
Agreement, shall:

 

  (a) survive the delivery, execution and closing of this Agreement;

 

  (b) remain operative and in full force and effect regardless of any
investigation made by or on behalf of you or any person who controls you within
the meaning of the Act, by the Managing General Partner, or any of its officers,
directors, or any person who controls the Managing General Partner within the
meaning of the Act, or any other indemnified party; and

 

  (c) survive delivery of the Units.

 

13. Termination.

 

  (a) You shall have the right to terminate this Agreement other than the
indemnification provisions of Section 11 of this Agreement by giving notice as
specified below any time at or before a closing date:

 

  (i) if the Managing General Partner has failed, refused, or been unable at or
before a closing date, to perform any of its obligations under this Agreement;
or

 

  (ii) there has occurred an event materially and adversely affecting the value
of the Units.

If you elect to terminate this Agreement other than the indemnification
provisions of Section 11 of this Agreement, then the Managing General Partner
shall be promptly notified by you by telephone, e-mail, facsimile, or telegram,
confirmed by letter.

 

  (b) The Managing General Partner may terminate this Agreement other than the
indemnification provisions of Section 11 of this Agreement, for any reason and
at any time, by promptly giving notice to you by telephone, e-mail, facsimile,
or telegram, confirmed by letter as specified below at or before a closing date.



--------------------------------------------------------------------------------

14. Notices.

 

  (a) All notices or communications under this Agreement, except as otherwise
specifically provided, shall be in writing.

 

  (b) Any notice or communication sent by the Managing General Partner or a
Partnership to you shall be mailed, delivered, or sent by facsimile, e-mail or
telegraph, and confirmed to you at P.O. Box 926, 311 Rouser Road, Moon Township,
Pennsylvania 15108-0926.

 

  (c) Any notice or communication sent by you to the Managing General Partner or
a Partnership shall be mailed, delivered, or sent by facsimile, e-mail or
telegraph, and confirmed at 311 Rouser Road, Moon Township, Pennsylvania 15108.

 

15. Format of Checks/Escrow Agent. Pending receipt of the minimum subscription
proceeds of $2,000,000 of each Partnership as set forth in Section 4(d) of this
Agreement, the Managing General Partner and you and the Selling Agents,
including customer carrying broker/dealers, agree that all subscribers shall be
instructed to make their checks or wire transfers payable solely to the Escrow
Agent as agent for the Partnership in which the Units are then being offered as
follows:

 

  (a) “Atlas America Public #16-2007(A) L.P., Escrow Agent, National City Bank
of PA”; or

 

  (b) “Atlas America Public #16-2007(B) L.P., Escrow Agent, National City Bank
of PA.”

You agree and shall require the Selling Agents, including customer carrying
broker/dealers, to agree to comply with Rule 15c2-4 adopted under the Act of
1934. In addition, for identification purposes, wire transfers should reference
the subscriber’s name and the account number of the escrow account for the
Partnership in which the Units are then being offered.

If you receive a check not conforming to the foregoing instructions, then you
shall return the check to the Selling Agent not later than noon of the next
business day following its receipt by you. The Selling Agent shall then return
the check directly to the subscriber not later than noon of the next business
day following its receipt from you. Checks received by you or a Selling Agent
which conform to the foregoing instructions shall be transmitted by you under
Section 16 “Transmittal Procedures,” below.

You represent that you have or will execute the Escrow Agreement for each
Partnership and agree that you are bound by the terms of the Escrow Agreement
executed by you, for the respective Partnership, and the Managing General
Partner, the form of which is attached to this Agreement as Exhibit “A.”

 

16. Transmittal Procedures. You and each Selling Agent, including customer
carrying broker/dealers, shall transmit received investor funds in accordance
with the following procedures. For purposes of the following, the term “Selling
Agent” shall also include you as Dealer-Manager when you receive subscriptions
from investors.

 

  (a)

Pending receipt of a Partnership’s minimum subscription proceeds of $2,000,000
as set forth in Section 4(d) of this Agreement, the Selling Agents on receipt of
any check from a subscriber shall promptly transmit the check and the original
executed Subscription Agreement to you, as Dealer-Manager, by noon of the next
business day following receipt of the check by the Selling Agent. By noon of the
next business day following your receipt of the check and the original executed
Subscription Agreement, you, as Dealer-Manager, shall transmit the check and a
copy of the executed Subscription



--------------------------------------------------------------------------------

 

Agreement to the Escrow Agent, and the original executed Subscription Agreement
and a copy of the check to the Managing General Partner.

 

  (b) On receipt by you, as Dealer-Manager, of notice from the Managing General
Partner that a Partnership’s minimum subscription proceeds of $2,000,000 as set
forth in Section 4(d) of this Agreement have been received, the Managing General
Partner, you, and the Selling Agents agree that all subscribers then may be
instructed, in the Managing General Partner’s sole discretion, to make their
checks or wires payable solely to the Partnership in which Units are then being
offered.

Thereafter, the Selling Agents shall promptly transmit any and all checks
received from subscribers and the original executed Subscription Agreement to
you, as Dealer-Manager, by noon of the next business day following receipt of
the check by the Selling Agent. By noon of the next business day following your
receipt of the check and the original executed Subscription Agreement, you, as
Dealer-Manager, shall transmit the check and the original executed Subscription
Agreement to the Managing General Partner.

 

17. Parties. This Agreement shall inure to the benefit of and be binding on you,
the Managing General Partner, and any respective successors and assigns. This
Agreement shall also inure to the benefit of the indemnified parties, their
successors and assigns. This Agreement is intended to be and is for the sole and
exclusive benefit of the parties to this Agreement, including the Partnerships,
and their respective successors and assigns, and the indemnified parties and
their successors and assigns, and for the benefit of no other person. No other
person shall have any legal or equitable right, remedy or claim under or in
respect of this Agreement. No purchaser of any of the Units from you or a
Selling Agent shall be construed a successor or assign merely by reason of the
purchase.

 

18. Relationship. This Agreement shall not constitute you a partner of the
Managing General Partner, a Partnership, or any general partner of a
Partnership, nor render the Managing General Partner, the Partnerships, or any
general partner of a Partnership liable for any of your obligations.

 

19. Effective Date. This Agreement is made effective between the parties as of
the date accepted by you as indicated by your signature to this Agreement.

 

20. Entire Agreement, Waiver.

 

  (a) This Agreement constitutes the entire agreement between the Managing
General Partner and you, and shall not be amended or modified in any way except
by subsequent agreement executed in writing. Neither party to this Agreement
shall be liable or bound to the other by any agreement except as specifically
set forth in this Agreement.

 

  (b) The Managing General Partner and you may waive, but only in writing, any
term, condition, or requirement under this Agreement that is intended for its
benefit. However, any written waiver of any term or condition of this Agreement
shall not operate as a waiver of any other breach of that term or condition of
this Agreement. Also, any failure to enforce any provision of this Agreement
shall not operate as a waiver of that provision or any other provision of this
Agreement.

 

23. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the Commonwealth of Pennsylvania.

 

24. Complaints. The Managing General Partner and you, as Dealer-Manager, agree
as follows:

 

  (g) to notify the other if either receives an investor complaint in connection
with the offer or sale of Units by you or a Selling Agent;



--------------------------------------------------------------------------------

  (h) to cooperate with the other in resolving the complaint; and

 

  (i) to cooperate in any regulatory examination of the other to the extent it
involves this Agreement or the offer or sale of Units by you or a Selling Agent.

 

25. Privacy. The Managing General Partner and you each acknowledge that certain
information made available to the other under this Agreement may be deemed
nonpublic personal information under the Gramm-Leach-Bliley Act, other federal
or state privacy laws (as amended), and the rules and regulations promulgated
thereunder, which are referred to collectively, as the “Privacy Laws.” The
Managing General Partner and you agree as follows:

 

  (d) not to disclose or use the information except as required to carry out
each party’s respective duties under this Agreement or as otherwise permitted by
law in the ordinary course of business;

 

  (e) to establish and maintain procedures reasonably designed to assure the
security and privacy of all the information; and

 

  (f) to cooperate with the other and provide reasonable assistance in ensuring
compliance with the Privacy Laws to the extent applicable to either or both the
Managing General Partner and you.

 

26. Anti-Money Laundering Provision. You and each Selling Agent each represent
and warrant to the Managing General Partner that each of you have in place and
will maintain suitable and adequate “know your customer” policies and procedures
and that each of you shall comply with all applicable laws and regulations
regarding anti-money laundering activity and will provide such documentation to
the Managing General Partner on written request.

 

27. Acceptance. Please confirm your agreement to the terms and conditions set
forth above by signing and returning the enclosed duplicate copy of this
Agreement to us at the address set forth above.

 

    Very truly yours,     MANAGING GENERAL PARTNER    

ATLAS RESOURCES, LLC,

a Pennsylvania limited liability company

_________________________________, 2007     By:        Date       Jack L.
Hollander, Senior Vice President – Direct Participation Programs     PROGRAM    
ATLAS AMERICA PUBLIC #16-2007 PROGRAM     By:   Atlas Resources, LLC,      
Managing General Partner _________________________________, 2007     By:       
Date       Jack L. Hollander, Senior Vice President – Direct Participation
Programs



--------------------------------------------------------------------------------

    DEALER-MANAGER    

ANTHEM SECURITIES, INC.,

a Pennsylvania corporation

_________________________________, 2007     By:        Date       Justin
Atkinson, President



--------------------------------------------------------------------------------

EXHIBIT “A”

ATLAS AMERICA PUBLIC #16-2007(A) L.P.

ESCROW AGREEMENT

THIS AGREEMENT is made to be effective as of ________________, 2007, by and
among Atlas Resources, LLC, a Pennsylvania limited liability company (the
“Managing General Partner”), Anthem Securities, Inc., a Pennsylvania corporation
(“Anthem”), the “Dealer-Manager,” Atlas America Public #16-2007(A) L.P., a
Delaware limited partnership (the “Partnership”) and National City Bank of
Pennsylvania, Pittsburgh, Pennsylvania, as escrow agent (the “Escrow Agent”).

WITNESSETH:

WHEREAS, the Managing General Partner intends to offer publicly for sale to
qualified investors (the “Investors”) up to 19,900 investor general partner
interests and up to 100 limited partner interests in the Partnership (the
“Units”).

WHEREAS, each Investor will be required to pay his subscription in full on
subscribing by check or wire (the “Subscription Proceeds”).

WHEREAS, the cost per Unit will be $10,000 subject to certain discounts of up to
10% ($1,000 per Unit) for sales to the Managing General Partner, its officers,
directors and affiliates, registered investment advisors and their clients,
Selling Agents and their registered representatives and principals, and
investors who buy Units through the officers and directors of the Managing
General Partner. Also, the Managing General Partner, in its discretion, may
accept one-half Unit ($5,000) subscriptions, with larger subscriptions permitted
in $1,000 increments.

WHEREAS, the Managing General Partner and Anthem have executed an agreement
(“Anthem Dealer-Manager Agreement”) under which Anthem will solicit
subscriptions for Units in all states on a “best efforts” “all or none” basis
for Subscription Proceeds of $2,000,000 and on a “best efforts” basis for the
remaining Units on behalf of the Managing General Partner and the Partnership
and under which Anthem has been authorized to select certain members in good
standing of the National Association of Securities Dealers, Inc. (“NASD”) to
participate in the offering of the Units (“Selling Agents”).

WHEREAS, the Anthem Dealer-Manager Agreement, the “Dealer-Manager Agreement,”
provides for compensation to the Dealer-Manager to participate in the offering
of the Units, subject to the discounts set forth above for certain Investors,
which compensation includes, but is not limited to, for each Unit sold:

 

  •   a 2.5% Dealer-Manager fee;

 

  •   a 7% sales commission; and

 

  •   an up to .5% reimbursement of the Selling Agents’ bona fide due diligence
expenses;

all or a portion of which will be reallowed to the Selling Agents and
wholesalers.

WHEREAS, under the terms of the Dealer-Manager Agreement the Subscription
Proceeds are required to be held in escrow subject to the receipt and acceptance
by the Managing General Partner of the minimum Subscription Proceeds of
$2,000,000, excluding any optional subscription by the Managing General Partner,
its officers, directors, and Affiliates.

WHEREAS, the Units may also be offered and sold by the officers and directors of
the Managing General Partner without receiving a sales commission or other
compensation on their sales.



--------------------------------------------------------------------------------

WHEREAS, no subscriptions to the Partnership will be accepted after the
“Offering Termination Date,” which is the first to occur of either:

 

  •   receipt of the maximum Subscription Proceeds of $200,000,000; or

 

  •   December 31, 2007.

WHEREAS, to facilitate compliance with the terms of the Dealer-Manager Agreement
and Rule 15c2-4 adopted under the Securities Exchange Act of 1934, the Managing
General Partner and the Dealer-Manager desire to have the Subscription Proceeds
deposited with the Escrow Agent and the Escrow Agent agrees to hold the
Subscription Proceeds under the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained in this Agreement, the parties to this Agreement, intending to be
legally bound, agree as follows:

 

1. Appointment of Escrow Agent. The Managing General Partner, the Partnership,
and the Dealer-Manager appoint the Escrow Agent as the escrow agent to receive
and to hold the Subscription Proceeds deposited with the Escrow Agent by the
Dealer-Manager and the Managing General Partner under this Agreement, and the
Escrow Agent agrees to serve in this capacity during the term and based on the
provisions of this Agreement.

 

2. Deposit of Subscription Proceeds. Pending receipt of the minimum Subscription
Proceeds of $2,000,000, the Dealer-Manager and the Managing General Partner
shall deposit the Subscription Proceeds of each Investor to whom they sell Units
with the Escrow Agent and shall deliver to the Escrow Agent a copy of the
“Subscription Agreement,” which is the execution and subscription instrument
signed by the Investor to evidence his agreement to purchase Units in the
Partnership. Payment for each subscription for Units shall be in the form of a
check or wire made payable to “Atlas America Public #16-2007(A) L.P., Escrow
Agent, National City Bank of Pennsylvania.”

 

3. Investment of Subscription Proceeds. The Subscription Proceeds shall be
deposited in an interest bearing account maintained by the Escrow Agent as
directed by the Managing General Partner. This may be a savings account, bank
money market account, short-term certificates of deposit issued by a bank, or
short-term certificates of deposit issued or guaranteed by the United States
government. The interest earned shall be added to the Subscription Proceeds and
disbursed in accordance with the provisions of Paragraph 4 or 5 of this
Agreement, as the case may be.

 

4. Distribution of Subscription Proceeds. If the Escrow Agent:

 

  (c) receives proper written notice from an authorized officer of the Managing
General Partner that at least the minimum Subscription Proceeds of $2,000,000
have been received and accepted by the Managing General Partner; and

 

  (d) determines that Subscription Proceeds for at least $2,000,000 are
Distributable Subscription Proceeds;

then the Escrow Agent shall promptly release and distribute to the Managing
General Partner the Distributable Subscription Proceeds plus any interest paid
and investment income earned on the Subscription Proceeds while held by the
Escrow Agent in the escrow account. For purposes of the Agreement,
“Distributable Subscription Proceeds” are Subscription Proceeds which have been
deposited in the escrow account (1) by wire transfer; and (2) by check, but in
the case of checks only at the time that the Escrow Agent believes an amount of
time has passed which would usually be sufficient for Subscription Proceeds paid
by check to have returned unpaid by the bank on which the check was drawn and
after a 10 day period from the date of deposit.



--------------------------------------------------------------------------------

After the occurrence of 4(a) and (b) above, Escrow Agent will provide a letter
to the Managing General Partner confirming receipt of checks and/or wires
representing Subscription Proceeds totaling at least $2,000,000 have been
received and the anticipated date the funds will be considered Distributable
Subscription Proceeds.

After the initial distribution, any remaining Subscription Proceeds, plus any
interest paid and investment income earned on the Subscription Proceeds while
held by the Escrow Agent in the escrow account, shall be promptly released and
distributed to the Managing General Partner by the Escrow Agent as the
Subscription Proceeds become Distributable Subscription Proceeds after a 10 day
period from the date of deposit.

The Managing General Partner shall immediately return to the Escrow Agent any
Subscription Proceeds distributed to the Managing General Partner or refunded to
an Investor to the extent that such Subscription Proceeds were paid by a check
which is returned or otherwise not collected for any reason prior or subsequent
to termination of this Agreement.

 

6. Separate Partnership Account. During the continuation of the offering after
the Partnership is funded with cleared Subscription Proceeds of at least
$2,000,000 and the Escrow Agent receives the notice described in Paragraph 4 of
this Agreement, and before the Offering Termination Date, any additional
Subscription Proceeds may be deposited by the Dealer-Manager and the Managing
General Partner directly in a separate Partnership account which shall not be
subject to the terms of this Agreement.

 

6. Distributions to Subscribers.

 

  (c) If the Partnership is not funded as contemplated because less than the
minimum Subscription Proceeds of $2,000,000 have been received and accepted by
the Managing General Partner by twelve (12:00) p.m. (noon), local time, EASTERN
STANDARD TIME on the Offering Termination Date, or for any other reason, then
the Managing General Partner shall notify the Escrow Agent, and the Escrow Agent
promptly shall distribute to each Investor, for which Escrow Agent has a copy of
the subscription agreement, a refund check made payable to the Investor in an
amount equal to the Subscription Proceeds of the Investor, plus any interest
paid or investment income earned on the Investor’s Subscription Proceeds while
held by the Escrow Agent in the escrow account.

 

  (d) If a subscription for Units submitted by an Investor is rejected by the
Managing General Partner for any reason after the Subscription Proceeds relating
to the subscription have been deposited with the Escrow Agent, then the Managing
General Partner promptly shall notify in writing, the Escrow Agent of the
rejection, and the Escrow Agent shall promptly distribute to the Investor for
which Escrow Agent has a copy of a Subscription Agreement, a refund check made
payable to the Investor in an amount equal to the Subscription Proceeds of the
Investor, plus any interest paid or investment income earned on the Investor’s
Subscription Proceeds while held by the Escrow Agent in the escrow account.

 

7. Compensation and Expenses of Escrow Agent. The Managing General Partner shall
be solely responsible for and shall pay the compensation of the Escrow Agent for
its services under this Agreement, as provided in Appendix 1 to this Agreement
and made a part of this Agreement, and the charges, expenses (including any
reasonable attorneys’ fees), and other out-of-pocket expenses incurred by the
Escrow Agent in connection with the administration of the provisions of this
Agreement. The Escrow Agent shall have no lien on the Subscription Proceeds
deposited in the escrow account unless and until the Partnership is funded with
cleared Subscription Proceeds of at least $2,000,000 and the Escrow Agent
receives the proper written notice described in Paragraph 4 of this Agreement,
at which time the Escrow Agent shall have, and is granted, a prior lien on any
property, cash, or assets held under this Agreement, with respect to its unpaid
compensation and nonreimbursed expenses, superior to the interests of any other
persons or entities.



--------------------------------------------------------------------------------

8. Duties of Escrow Agent. The Escrow Agent shall not be obligated to accept any
notice, make any delivery, or take any other action under this Agreement unless
the notice or request or demand for delivery or other action is in writing and
given or made by the Managing General Partner or an authorized officer of the
Managing General Partner. In no event shall the Escrow Agent be obligated to
accept any notice, request, or demand from anyone other than the Managing
General Partner.

 

9. Liability of Escrow Agent. The Escrow Agent shall not be liable for any
damages, or have any obligations other than the duties prescribed in this
Agreement in carrying out or executing the purposes and intent of this
Agreement. However, nothing in this Agreement shall relieve the Escrow Agent
from liability arising out of its own willful misconduct or gross negligence.
The Escrow Agent’s duties and obligations under this Agreement shall be entirely
administrative and not discretionary. The Escrow Agent shall not be liable to
any party to this Agreement or to any third-party as a result of any action or
omission taken or made by the Escrow Agent in good faith. The parties to this
Agreement will jointly and severally indemnify the Escrow Agent, hold the Escrow
Agent harmless, and reimburse the Escrow Agent from, against and for, any and
all liabilities, costs, fees and expenses (including reasonable attorney’s fees)
the Escrow Agent may suffer or incur by reason of its execution and performance
of this Agreement. If any legal questions arise concerning the Escrow Agent’s
duties and obligations under this Agreement, then the Escrow Agent may consult
with its counsel and rely without liability on written opinions given to it by
its counsel.

The Escrow Agent shall be protected in acting on any written notice, request,
waiver, consent, authorization, or other paper or document which the Escrow
Agent, in good faith, believes to be genuine and what it purports to be.

If there is any disagreement between any of the parties to this Agreement, or
between them or any other person, resulting in adverse claims or demands being
made in connection with this Agreement, or if the Escrow Agent, in good faith,
is in doubt as to what action it should take under this Agreement, then the
Escrow Agent may, at its option, refuse to comply with any claims or demands on
it or refuse to take any other action under this Agreement, so long as the
disagreement continues or the doubt exists. In any such event, the Escrow Agent
shall not be or become liable in any way or to any person for its failure or
refusal to act and the Escrow Agent shall be entitled to continue to so refrain
from acting until the dispute is resolved by the parties involved.

National City Bank of Pennsylvania is acting solely as the Escrow Agent and is
not a party to, nor has it reviewed or approved any agreement or matter of
background related to this Agreement, other than this Agreement itself, and has
assumed, without investigation, the authority of the individuals executing this
Agreement to be so authorized on behalf of the party or parties involved.

 

10. Resignation or Removal of Escrow Agent. The Escrow Agent may resign as such
after giving thirty days’ prior written notice to the other parties to this
Agreement. Similarly, the Escrow Agent may be removed and replaced after
receiving thirty days’ prior written notice from the other parties to this
Agreement. In either event, the duties of the Escrow Agent shall terminate
thirty days after the date of the notice (or as of an earlier date as may be
mutually agreeable); and the Escrow Agent shall then deliver the balance of the
Subscription Proceeds (and any interest paid or investment income earned thereon
while held by the Escrow Agent in the escrow account) in its possession to a
successor escrow agent appointed by the other parties to this Agreement as
evidenced by a written notice filed with the Escrow Agent.

If the other parties to this Agreement are unable to agree on a successor escrow
agent or fail to appoint a successor escrow agent before the expiration of
thirty days following the date of the notice of the Escrow Agent’s resignation
or removal, then the



--------------------------------------------------------------------------------

Escrow Agent may petition any court of competent jurisdiction for the
appointment of a successor escrow agent or other appropriate relief. Any
resulting appointment shall be binding on all of the parties to this Agreement.

On acknowledgment by any successor escrow agent of the receipt of the then
remaining balance of the Subscription Proceeds (and any interest paid or
investment income earned thereon while held by the Escrow Agent in the escrow
account), the Escrow Agent shall be fully released and relieved of all duties,
responsibilities, and obligations under this Agreement.

 

11. Termination. This Agreement shall terminate and the Escrow Agent shall have
no further obligation with respect to this Agreement after the distribution of
all Subscription Proceeds (and any interest paid or investment income earned
thereon while held by the Escrow Agent in the escrow account) as contemplated by
this Agreement or on the written consent of all the parties to this Agreement.

 

12. Notice. Any notices or instructions, or both, to be given under this
Agreement shall be validly given if set forth in writing and mailed by certified
mail, return receipt requested, or by facsimile with confirmation of receipt
(originals to be followed in the mail), or by a nationally recognized overnight
courier, as follows:

If to the Escrow Agent:

National City Bank

c/o Allegiant Institutional Services

200 Public Square, 5th Floor

Cleveland, Ohio 44114

Attention: Dawn DeWerth LOC 01-86PS-01

Phone: (216) 222-9225

Facsimile: (216) 222-7044

If to the Managing General Partner:

Atlas Resources, LLC

311 Rouser Road

P.O. Box 611

Moon Township, Pennsylvania 15108

Attention: Karen A. Black

Phone: (412) 262-2830

Facsimile: (412) 262-2820



--------------------------------------------------------------------------------

If to Anthem:

Anthem Securities, Inc.

311 Rouser Road

P.O. Box 926

Moon Township, Pennsylvania 15108

Attention: Justin T. Atkinson

Phone: (412) 262-1680

Facsimile: (412) 262-7430

Any party may designate any other address to which notices and instructions
shall be sent by notice duly given in accordance with this Agreement.

 

13. Miscellaneous.

 

  (e) This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania.

 

  (f) This Agreement shall be binding on and shall inure to the benefit of the
undersigned and their respective successors and assigns.

 

  (g) This Agreement may be executed in multiple copies, each executed copy to
serve as an original.

 

14. The parties hereto and subscribers acknowledge Escrow Agent has not reviewed
and is not making any recommendations with respect to the securities offered.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the day and year first above written.

 

NATIONAL CITY BANK OF PENNSYLVANIA

As Escrow Agent

By:        James Schultz, Vice President

ATLAS RESOURCES, LLC

A Pennsylvania limited liability company

By:        Karen A. Black, Vice President – Partnership Administration

ANTHEM SECURITIES, INC.

A Pennsylvania corporation

By:        Justin T. Atkinson, President



--------------------------------------------------------------------------------

ATLAS AMERICA PUBLIC #16-2007(A) L.P. By:  

ATLAS RESOURCES, LLC

Managing General Partner

By:        Karen A. Black, Vice President – Partnership Administration



--------------------------------------------------------------------------------

APPENDIX I TO ESCROW AGREEMENT

 

3. Compensation for Services of Escrow Agent

 

REVIEW AND ACCEPTANCE FEE:

   $    waived

For providing initial review of the Escrow Agreement and all supporting
documents and for initial services associated with establishing the Escrow
Account. This is a one (1) time fee payable upon the opening of the account.

 

I.

   Annual Administrative Fee Payable in Advance (or any portion thereof)    $
3000.00

II.

   Remittance of checks returned to subscribers (set out in section 6 of the
governing agreement)      20.00

III.

   Wire transfers      n/a

IV.

   Purchase or Sale of Securities      100.00

V.

   Investments (document limits investment to a checking or savings account, or
certificates of deposit) such products offered by any National City Bank retail
branch)- fees are subject to the type of account the Managing General Partner
directs the Escrow Agent to open and to be governed by the Escrow Agreement.

EXTRAORDINARY SERVICES:

For any services other than those covered by the aforementioned, a special per
hour charge will be made commensurate with the character of the service, time
required and responsibility involved. Such services include but are not limited
to excessive administrative time, attendance at closings, specialized reports,
and record keeping, unusual certifications, etc.

Managing General Partner agrees to report all funds in accordance with
appropriate tax treatment.

FEE SCHEDULE IS SUBJECT TO ANNUAL REVIEW AND/OR ADJUSTMENT UPON AMENDMENT
THERETO.



--------------------------------------------------------------------------------

EXHIBIT “B”

SELLING AGENT AGREEMENT

WITH ANTHEM SECURITIES, INC.

TO: ________________________________________

 

  RE: ATLAS AMERICA PUBLIC #16-2007 PROGRAM

Gentlemen:

Atlas Resources, LLC will be the Managing General Partner in a series of up to
two limited partnerships organized under the Delaware Revised Uniform Limited
Partnership Act: Atlas America Public #16-2007(A) L.P. and Atlas America Public
#16-2007(B) L.P., which are referred to as the “Partnership” or the
“Partnerships.” The Units in the Partnerships, which are referred to as the
“Units,” and the offering are described in the Prospectus, copies of which have
been furnished to you with this Agreement.

Our firm, Anthem Securities, Inc., which is referred to as the “Dealer-Manager,”
has entered into a Dealer-Manager Agreement for sales in all states, a copy of
which has been furnished to you and is incorporated in this Agreement by
reference, with the Managing General Partner and the Partnerships under which
the Dealer-Manager has agreed to form a group of NASD member firms, which are
referred to as the “Selling Agents.” The Selling Agents will obtain
subscriptions for Units in each Partnership in all states on a “best efforts”
basis under the Securities Act of 1933, as amended, which is referred to as the
“Act,” and the provisions of the Prospectus.

You are invited to become one of the Selling Agents on a non-exclusive basis. By
your acceptance below you agree to act in that capacity and to use your best
efforts, in accordance with the terms and conditions of this Agreement, to
solicit subscriptions for Units in each Partnership at the time the Partnership
is being offered as provided in Section 1 of the Dealer-Manager Agreement in all
states where you are duly registered or licensed as broker/dealer.

 

1. Representations and Warranties of Selling Agent. You represent and warrant to
the Dealer-Manager that:

 

  (a) You are a corporation or other entity duly organized, validly existing,
and in good standing under the laws of the state of your formation or of any
jurisdiction to the laws of which you are subject, with all requisite power and
authority to enter into this Agreement and to carry out your obligations under
this Agreement.

 

  (b) This Agreement when accepted and approved by you will be duly authorized,
executed, and delivered by you and will be a valid and binding agreement on your
part in accordance with its terms.

 

  (c) The consummation of the transactions contemplated by this Agreement and
the Prospectus will not result in the following:

 

  (iii) any breach of any of the terms or conditions of, or constitute a default
under your organizational documents, bylaws, any indenture, agreement, or other
instrument to which you are a party or by which you are bound; or

 

  (iv) any violation of any order applicable to you of any court, regulatory
body or administrative agency having jurisdiction over you or over your
affiliates.

 

  (d)

You are duly registered under the provisions of the Securities Exchange Act of
1934, which is referred to as the “Act of 1934,” as a broker/dealer, and you are
a member in good standing of the NASD. You are duly registered as a
broker/dealer



--------------------------------------------------------------------------------

 

in the jurisdictions where you are required to be registered in order to carry
out your obligations as contemplated by this Agreement and the Prospectus. You
agree to maintain all the foregoing registrations in good standing throughout
the term of the offer and sale of the Units, and you agree to comply with all
statutes and other requirements applicable to you as a broker/dealer under those
registrations.

 

  (e) Pursuant to your appointment as a Selling Agent, you shall comply with all
the provisions of the Act, insofar as the Act applies to your activities under
this Agreement. Further, you shall not engage in any activity which would cause
the offer and/or sale of the Units not to comply with the Act, the Act of 1934,
the applicable rules and regulations of the Securities and Exchange Commission,
which is referred to as the “Commission,” the applicable state securities laws
and regulations, this Agreement, and the NASD Conduct Rules including Rules
2420, 2730, 2740, 2750, and 2810(b)(2) and (b)(3), which provide as follows:

Sec. (b)(2)

Suitability

 

  (A) A member or person associated with a member shall not underwrite or
participate in a public offering of a direct participation program unless
standards of suitability have been established by the program for participants
therein and such standards are fully disclosed in the prospectus and are
consistent with the provisions of subparagraph (B).

 

  (B) In recommending to a participant the purchase, sale or exchange of an
interest in a direct participation program, a member or person associated with a
member shall:

 

  (i) have reasonable grounds to believe, on the basis of information obtained
from the participant concerning his investment objectives, other investments,
financial situation and needs, and any other information known by the member or
associated person, that:

 

  a. the participant is or will be in a financial position appropriate to enable
him to realize to a significant extent the benefits described in the prospectus,
including the tax benefits where they are a significant aspect of the program;

 

  b. the participant has a fair market net worth sufficient to sustain the risks
inherent in the program, including loss of investment and lack of liquidity; and

 

  c. the program is otherwise suitable for the participant; and

 

  (ii) maintain in the files of the member documents disclosing the basis upon
which the determination of suitability was reached as to each participant.

 

  (C) Notwithstanding the provisions of subparagraphs (A) and (B) hereof, no
member shall execute any transaction in direct participation program in a
discretionary account without prior written approval of the transaction by the
customer.



--------------------------------------------------------------------------------

  (D) Subparagraphs (A) and (B), and, only in situations where the member is not
affiliated with the direct participation program, subparagraph (C) shall not
apply to:

 

  (i) a secondary public offering of or a secondary market transaction in a
unit, depositary receipt, or other interest in a direct participation program
that is listed on a national securities exchange; or

 

  (ii) an initial public offering of a unit, depositary receipt or other
interest in a direct participation program for which an application for listing
on a national securities exchange has been approved by such exchange and the
applicant makes a good faith representation that it believes such listing on an
exchange will occur within a reasonable period of time following the formation
of the program.

Sec. (b)(3)

Disclosure

 

  (A) Prior to participating in a public offering of a direct participation
program, a member or person associated with a member shall have reasonable
grounds to believe, based on information made available to him by the sponsor
through a prospectus or other materials, that all material facts are adequately
and accurately disclosed and provide a basis for evaluating the program.

 

  (B) In determining the adequacy of disclosed facts pursuant to subparagraph
(A) hereof, a member or person associated with a member shall obtain information
on material facts relating at a minimum to the following, if relevant in view of
the nature of the program:

 

  (i) items of compensation;

 

  (ii) physical properties;

 

  (iii) tax aspects;

 

  (iv) financial stability and experience of the sponsor;

 

  (v) the program’s conflict and risk factors; and

 

  (vi) appraisals and other pertinent reports.

 

  (C) For purposes of subparagraphs (A) or (B) hereof, a member or person
associated with a member may rely upon the results of an inquiry conducted by
another member or members, provided that:

 

  (i) the member or person associated with a member has reasonable grounds to
believe that such inquiry was conducted with due care;



--------------------------------------------------------------------------------

  (ii) the results of the inquiry were provided to the member or person
associated with a member with the consent of the member or members conducting or
directing the inquiry; and

 

  (iii) no member that participated in the inquiry is a sponsor of the program
or an affiliate of such sponsor.

 

  (D) Prior to executing a purchase transaction in a direct participation
program, a member or person associated with a member shall inform the
prospective participant of all pertinent facts relating to the liquidity and
marketability of the program during the term of the investment; provided,
however, that paragraph (b) shall not apply to an initial or secondary public
offering of or a secondary market transaction in a unit, depositary receipt or
other interest in a direct participation program which complies with
subparagraph (2)(D).

 

  (f) You shall not offer or sell the Units in any jurisdiction until you have
been advised in writing by the Managing General Partner, or the Managing General
Partner’s special counsel, that the offer or sale of the Units:

 

  (4) has been qualified in the jurisdiction;

 

  (5) is exempt from the qualification requirements imposed by the jurisdiction;
or

 

  (6) the qualification is otherwise not required.

 

  (g) You agree that you shall not place any advertisement or other solicitation
with respect to the Units (including without limitation any material for use in
any newspaper, magazine, radio or television commercial, telephone recording,
motion picture, or other public media) without:

 

  (i) the prior written approval of the Managing General Partner; and

 

  (ii) the prior written approval of the form and content thereof by the
Commission, the NASD and the securities authorities of the states where such
advertisement or solicitation is to be circulated.

Any such advertisements or solicitations shall be at your expense.

 

  (h) You have received copies of the Prospectus relating to the Units and you
have relied only on the statements contained in the Prospectus and not on any
other statements whatsoever, either written or oral, with respect to the details
of the offering of Units.

You shall deliver a copy of the Prospectus to each subscriber to whom you sell
the Units at or before the completion of any sale of Units to such subscriber
(which sale shall be deemed, for the purposes of this Agreement to occur on the
date on which that subscriber delivers subscription funds to the escrow agent),
or earlier if required by the blue sky or securities laws of any jurisdiction.
Unless advised otherwise by the Managing General Partner, you may choose to
provide each offeree with the following sales materials which are collectively
referred to as the “Sales Literature”:

 

  (ix) a flyer entitled “Atlas America Public #16-2007 Program”;



--------------------------------------------------------------------------------

  (x) an article entitled “Tax Rewards with Oil and Gas Partnerships”;

 

  (xi) a brochure of tax scenarios entitled “How an Investment in Atlas America
Public #16-2007 Program Can Help Achieve an Investor’s Tax Objectives”;

 

  (xii) a booklet entitled “Outline of Tax Consequences of Oil and Gas Drilling
Programs”;

 

  (xiii) a brochure entitled “Investment Insights – Tax Time”;

 

  (xiv) a brochure entitled “Frequently Asked Questions”; and

 

  (xv) a brochure entitled “The Drilling Process”; and

 

  (xvi) possibly other supplementary materials.

Any such Sales Literature, if distributed, must have been preceded or must be
accompanied by the Prospectus.

 

  (i) If a supplement or amendment to the Prospectus is prepared and delivered
to you by the Managing General Partner or the Dealer-Manager, you agree as
follows:

 

  (i) to distribute each supplement or amendment to the Prospectus to every
person who has previously received a copy of the Prospectus from you; and

 

  (ii) to include each supplement or amendment in all future deliveries of any
Prospectus.

 

  (j) In connection with any offer or sale of the Units, you agree to the
following:

 

  (i) to comply in all respects with statements set forth in the Prospectus, the
Partnership Agreement, and any supplements or amendments to the Prospectus;

 

  (ii) not to make any statement inconsistent with the statements in the
Prospectus, the Partnership Agreement, and any supplements or amendments to the
Prospectus;

 

  (iii) not to provide any written information, statements, or sales materials
other than the Prospectus, the Sales Literature, and any supplements or
amendments to the Prospectus unless approved in writing by the Managing General
Partner; and

 

  (iv) not to make any untrue statement of a material fact or omit to state a
material fact necessary in order to make statements made, in light of the
circumstances under which they were made, not misleading in connection with the
Partnerships, the Units or the offering.

 

  (k) You agree to use your best efforts in the solicitation and sale of the
Units, including that:

 

  (i) you comply with all the provisions of the Act, the Act of 1934, the
applicable rules and regulations of the Commission, the applicable state
securities laws and regulations, this Agreement, and the NASD Conduct Rules;

 

  (ii) the prospective purchasers meet the suitability requirements set forth in
the Prospectus, the Subscription Agreement, and this Agreement; and

 

  (iii)

the prospective purchasers properly complete and execute the Subscription
Agreement, which has been provided as Exhibit (I-B) to the Partnership
Agreement, Exhibit (A) of the Prospectus, together with any additional forms



--------------------------------------------------------------------------------

 

provided in any supplement or amendment to the Prospectus, or otherwise provided
to you by the Managing General Partner or the Dealer-Manager to be completed by
prospective purchasers.

You acknowledge and agree that the Managing General Partner shall have the right
to reject any subscription at any time for any reason without liability to it.
Subscription funds and executed subscription packets shall be transmitted as set
forth in Section 11 of this Agreement.

 

  (l) You agree and covenant that:

 

  (i) the representations and warranties you make in this Agreement are and
shall be true and correct as of the date of this Agreement and at the applicable
closing date; and

 

  (ii) you shall and have fulfilled all your obligations under this Agreement at
the applicable closing date.

 

2. Commissions.

 

  (e) Subject to the receipt of the minimum required subscription proceeds of
$2,000,000 as described in Section 4(d) of the Dealer-Manager Agreement, and the
discounts set forth in Section 4(c) of the Dealer-Manager Agreement for sales to
the Managing General Partner, its officers, directors and affiliates, registered
investment advisors and their clients, Selling Agents and their registered
representatives and principals, and investors who buy Units through the officers
or directors of the Managing General Partner, the Dealer-Manager is entitled to
receive from the Managing General Partner a 7% Sales Commission and a 2.5%
Dealer-Manager Fee, based on the aggregate amount of all Unit subscriptions to a
Partnership secured by the Dealer-Manager or the selling group formed by the
Dealer-Manager and accepted by the Managing General Partner.

Additionally, the Dealer-Manager is entitled to receive from the Managing
General Partner an up to .5% reimbursement of the Selling Agents’ bona fide due
diligence expenses per Unit.

Subject to the terms and conditions set forth in this Agreement, including the
Dealer-Manager’s receipt from you of the documentation required of you in
Section 1 of this Agreement, the Dealer-Manager agrees to pay you on Units sold
by you and accepted by the Managing General Partner:

 

  (i) a 7% Sales Commission, subject to the performance by you of your
obligations under Appendix I to this Agreement, which is incorporated in this
Agreement by reference; and

 

  (ii)

up to a .5% reimbursement of your bona fide due diligence expenses per Unit.
With respect to the up to .5% reimbursement of your bona fide due diligence
expenses, any bill presented by you to the Dealer-Manager for reimbursement of
costs associated with your due diligence activities must be for actual costs and
may not include a profit margin. Although the Dealer-Manager is not required to
obtain an itemized expense statement before paying out due diligence expenses,
any bill for due diligence submitted by you must be based on your actual
expenses incurred in conducting due diligence. If the Dealer-Manager receives a
non-itemized bill for due diligence that it has reason to question, then it has
the obligation to ensure your compliance by requesting an itemized statement to
support the bill submitted by you. If such a due diligence bill cannot be
justified, any excess over actual due diligence expenses that is paid is
considered by the NASD to be undisclosed underwriting compensation and is
required to be included within the 10% compensation guideline under NASD Conduct
Rule 2810, and reflected



--------------------------------------------------------------------------------

 

on your books and records. Notwithstanding, if you provide an itemized bill in
excess of .5% then the excess over .5% will not be included within the 10%
compensation guideline, but instead the 4.5% organization and offering cost
guideline of NASD Conduct Rule 2810.

 

  (iii) In addition, the Dealer-Manager or Managing General Partner may make
certain non-cash compensation arrangements of up to .5% per Unit with you or
your registered representatives. The permissible non-cash compensation will be
paid for training and education meetings, gifts that do not exceed $100 per year
and are not preconditioned on the achievement of a sales target, an occasional
meal, a ticket to a sporting event or the theater, or comparable entertainment
which is neither so frequent nor so extensive as to raise any question of
propriety and is not preconditioned on achievement of a sales target and
contributions by the Dealer-Manager or Managing General Partner to a non-cash
compensation arrangement between you and your associated persons, provided that
the Dealer-Manager or Managing General Partner do not directly or indirectly
participate in your organization of the permissible non-cash compensation
arrangement. The Dealer-Manager is responsible for ensuring that all non-cash
compensation arrangements comply with the restrictions on non-cash compensation
in connection with direct participation programs as set forth in NASD Conduct
Rule 2810. For example, if the Managing General Partner or Dealer-Manager pays
or reimburses you in connection with meetings held by the Managing General
Partner or Dealer-Manager for the purpose of training or education of your
registered representatives, then the following conditions must be met:

 

  (A) your registered representative must obtain your prior approval to attend
the meeting and attendance by your registered representatives must not be
conditioned by you on the achievement of a sales target;

 

  (B) the location of the training and education meeting must be appropriate to
the purpose of the meeting, as defined in NASD Conduct Rule 2810;

 

  (C) the payment or reimbursement must not be applied to the expenses of guests
of the registered representative;

 

  (D) the payment or reimbursement by the Managing General Partner or
Dealer-Manager must not be conditioned by the Managing General Partner or
Dealer-Manager on the achievement of a sales target; and

 

  (E) the appropriate records must be maintained.

Non-cash compensation means any form of compensation received in connection with
the sale of the Units that is not cash compensation, including but not limited
to merchandise, gifts and prizes, travel expenses, meals and lodging.

[Also, the Dealer-Manager may pay a marketing fee of up to ________ if you meet
certain sales thresholds and provide marketing support as set forth in Appendix
II, but in no event shall you receive non-cash compensation and the marketing
fee if it represents more than .5% per unit.]

 

  (iv)

Your sales commissions which are owed to you as set forth above shall be paid to
you within seven business days after the Dealer-Manager has received the related
amounts owed to it under the Dealer-Manager Agreement, which the Dealer-Manager
is entitled to receive within five business days after the conditions described
in Section 4(e) of the Dealer-Manager Agreement are satisfied and approximately
every two weeks thereafter until the respective



--------------------------------------------------------------------------------

 

Partnership’s Offering Termination Date, which is described in Section 1 of the
Dealer-Manager Agreement. The balance of your sales commissions and the
reimbursements which are owed to you as set forth above shall be paid to you
within seven business days after the Dealer-Manager has received the related
amounts owed to it under the Dealer-Manager Agreement, which the Dealer-Manager
is entitled to receive within fourteen business days after the respective
Partnership’s Offering Termination Date.

 

  (f) Notwithstanding anything in this Agreement to the contrary, you agree to
waive payment of your compensation and reimbursements which are owed to you as
set forth above until the Dealer-Manager is in receipt of the related amounts
owed to it under the Dealer-Manager Agreement, and the Dealer-Manager’s
liability to pay your compensation and reimbursements under this Agreement shall
be limited solely to the proceeds of the related amounts owed to it under the
Dealer-Manager Agreement.

 

  (g) As provided in Section 4(d) of the Dealer-Manager Agreement, a Partnership
shall not begin operations unless it receives subscription proceeds for at least
$2,000,000 by its respective Offering Termination Date. If this amount is not
secured by the respective Partnership’s Offering Termination Date, then nothing
shall be payable to you for the respective Partnership and all funds advanced by
subscribers for Units in the respective Partnership shall be returned to them
with interest earned, if any.

 

4. Blue Sky Qualification. The Managing General Partner may elect not to qualify
or register Units in any state or jurisdiction in which it deems the
qualification or registration is not warranted for any reason in its sole
discretion. On application to the Dealer-Manager you will be informed as to the
states and jurisdictions in which the Units have been qualified for sale or are
exempt under the respective securities or “Blue Sky” laws of those states and
jurisdictions.

Notwithstanding the foregoing, the Dealer-Manager, the Partnerships, and the
Managing General Partner have not assumed and will not assume any obligation or
responsibility as to your right to act as a broker/dealer with respect to the
Units in any state or jurisdiction.

 

4. Expense of Sale. The expenses in connection with the offer and sale of the
Units shall be payable as set forth below.

 

  (c) The Dealer-Manager shall pay all expenses incident to the performance of
its obligations under this Agreement, including the fees and expenses of its
attorneys and accountants, even if the offering of any or all of the
Partnerships is not successfully completed.

 

  (d) You shall pay all expenses incident to the performance of your obligations
under this Agreement, including the fees and expenses of your own counsel and
accountants, even if the offering of any or all of the Partnerships is not
successfully completed.

 

5. Conditions of Your Duties. Your obligations under this Agreement, as of the
date of this Agreement and at the applicable closing date, shall be subject to
the following:

 

  (c) the performance by the Dealer-Manager of its obligations under this
Agreement; and

 

  (d) the performance by the Managing General Partner of its obligations under
the Dealer-Manager Agreement.

 

6. Conditions of Dealer-Manager’s Duties. The Dealer-Manager’s obligations under
this Agreement, including the duty to pay compensation and reimbursements to you
as set forth in Section 2 of this Agreement, shall be subject to the following:

 

  (d) the accuracy, as of the date of this Agreement and at the applicable
closing date as if made at the applicable closing date, of your representations
and warranties made in this Agreement;



--------------------------------------------------------------------------------

  (e) the performance by you of your obligations under this Agreement; and

 

  (f) the Dealer-Manager’s receipt, at or before the applicable closing date, of
a fully executed Subscription Agreement for each prospective purchaser as
required by Section 1(k) of this Agreement.

 

7. Indemnification.

 

  (e) You shall indemnify and hold harmless the Dealer-Manager, the Managing
General Partner, each Partnership and its attorneys against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the Act, the Act of 1934, or otherwise insofar as the losses, claims, damages,
or liabilities (or actions in respect thereof) arise out of or are based on your
breach of any of your duties and obligations, representations, or warranties
under the terms or provisions of this Agreement, and you shall reimburse them
for any legal or other expenses reasonably incurred in connection with
investigating or defending the losses, claims, damages, liabilities, or actions.

 

  (f) The Dealer-Manager shall indemnify and hold you harmless against any
losses, claims, damages, or liabilities, joint or several, to which you may
become subject under the Act, the Act of 1934, or otherwise insofar as the
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based on the Dealer-Manager’s breach of any of its duties and
obligations, representations, or warranties under the terms or provisions of
this Agreement, and the Dealer-Manager shall reimburse you for any legal or
other expenses reasonably incurred in connection with investigating or defending
the losses, claims, damages, liabilities, or actions.

 

  (g) The foregoing indemnity agreements shall extend on the same terms and
conditions to, and shall inure to the benefit of, each person, if any, who
controls each indemnified party within the meaning of the Act.

 

  (h) Promptly after receipt by an indemnified party of notice of the
commencement of any action, the indemnified party shall, if a claim in respect
of the action is to be made against the indemnifying party under this Section,
notify the indemnifying party in writing of the commencement of the action; but
the omission to promptly notify the indemnifying party shall not relieve the
indemnifying party from any liability which it may have to the indemnified
party. If any action is brought against an indemnified party, it shall notify
the indemnifying party of the commencement of the action, and the indemnifying
party shall be entitled to participate in, and, to the extent that it wishes,
jointly with any other indemnifying party similarly notified, to assume the
defense of the action, with counsel satisfactory to the indemnified and
indemnifying parties. After the indemnified party has received notice from the
agreed on counsel that the defense of the action under this paragraph has been
assumed, the indemnifying party shall not be responsible for any legal or other
expenses subsequently incurred by the indemnified party in connection with the
defense of the action other than with respect to the agreed on counsel who
assumed the defense of the action.

 

8. Representations and Agreements to Survive Delivery. All representations,
warranties, and agreements of the Dealer-Manager and you in this Agreement,
including the indemnity agreements contained in Section 7 of this Agreement,
shall:

 

  (a) survive the delivery, execution and closing of this Agreement;



--------------------------------------------------------------------------------

  (b) remain operative and in full force and effect regardless of any
investigation made by or on behalf of you or any person who controls you within
the meaning of the Act, by the Dealer-Manager, or any of its officers, directors
or any person who controls the Dealer-Manager within the meaning of the Act, or
any other indemnified party; and

 

  (c) survive delivery of the Units.

 

9. Termination.

 

  (a) You shall have the right to terminate this Agreement other than the
indemnification provisions of Section 7 of this Agreement by giving notice as
specified in Section 16 of this Agreement any time at or before a closing date:

 

  (iii) if the Dealer-Manager has failed, refused, or been unable at or before a
closing date, to perform any of its obligations under this Agreement; or

 

  (iv) there has occurred an event materially and adversely affecting the value
of the Units.

If you elect to terminate this Agreement other than the indemnification
provisions of Section 7 of this Agreement, then the Dealer-Manager shall be
promptly notified by you by telephone, e-mail, facsimile, or telegram, confirmed
by letter.

 

  (b) The Dealer-Manager may terminate this Agreement other than the
indemnification provisions of Section 7 of this Agreement, for any reason and at
any time, by promptly giving notice to you by telephone, e-mail, facsimile or
telegram, confirmed by letter.

 

10. Format of Checks/Escrow Agent. Pending receipt of the minimum subscription
proceeds of $2,000,000 as set forth in Section 4(d) of the Dealer-Manager
Agreement, the Dealer-Manager and you, including if you are a customer carrying
broker/dealer, agree that all subscribers shall be instructed to make their
checks or wire transfers payable solely to the Escrow Agent as agent for the
Partnership in which the Units are then being offered as follows:

 

  (a) “Atlas America Public #16-2007(A) L.P., Escrow Agent, National City Bank
of PA”; or

 

  (b) “Atlas America Public #16-2007(B) L.P., Escrow Agent, National City Bank
of PA.”

Also, you, including if you are a customer carrying broker/dealer, agree to
comply with Rule 15c2-4 adopted under the Act of 1934. In addition, for
identification purposes, wire transfers should reference the subscriber’s name
and the account number of the escrow account for the Partnership in which the
Units are then being offered.

If you receive a check not conforming to the foregoing instructions, then you
shall return the check directly to the subscriber not later than noon of the
next business day following its receipt by you from the subscriber. If the
Dealer-Manager receives a check not conforming to the foregoing instructions,
then the Dealer-Manager shall return the check to you not later than noon of the
next business day following its receipt by the Dealer-Manager and you shall then
return the check directly to the subscriber not later than noon of the next
business day following its receipt by you from the Dealer-Manager. Checks
received by you which conform to the foregoing instructions shall be transmitted
by you under Section 11 “Transmittal Procedures,” below.

You agree that you are bound by the terms of the Escrow Agreement, a copy of
which is attached to the Dealer-Manager Agreement as Exhibit “A.”



--------------------------------------------------------------------------------

11. Transmittal Procedures. You, including if you are a customer carrying
broker/dealer, shall transmit received investor funds in accordance with the
following procedures.

 

  (a) Pending receipt of a Partnership’s minimum subscription proceeds of
$2,000,000 as set forth in Section 4(d) of the Dealer-Manager Agreement, you
shall promptly transmit any and all checks received by you from subscribers and
the original executed Subscription Agreement to the Dealer-Manager by noon of
the next business day following receipt of the check by you. By noon of the next
business day following the Dealer-Manager’s receipt of the check and the
original executed subscription documents, the Dealer-Manager shall transmit the
check and a copy of the executed Subscription Agreement to the Escrow Agent, and
the original executed Subscription Agreement and a copy of the check to the
Managing General Partner.

 

  (b) On receipt by you of notice from the Managing General Partner or the
Dealer-Manager that a Partnership’s minimum subscription proceeds of $2,000,000
as set forth in Section 4(d) of the Dealer-Manager Agreement have been received,
you agree that all subscribers then may be instructed, in the Managing General
Partner’s sole discretion, to make their checks or wire transfers payable solely
to the Partnership then being offered.

Thereafter, you shall promptly transmit any and all checks received by you from
subscribers and the original executed Subscription Agreement to the
Dealer-Manager by noon of the next business day following receipt of the check
by you. By noon of the next business day following the Dealer-Manager’s receipt
of the check and original Subscription Agreement, the Dealer-Manager shall
transmit the check and the original executed Subscription Agreement to the
Managing General Partner.

 

12. Parties. This Agreement shall inure to the benefit of and be binding on you,
the Dealer-Manager, and any respective successors and assigns. This Agreement
shall also inure to the benefit of the indemnified parties, their successors and
assigns. This Agreement is intended to be and is for the sole and exclusive
benefit of the parties to this Agreement, including their respective successors
and assigns, and the indemnified parties and their successors and assigns, and
for the benefit of no other person. No other person shall have any legal or
equitable right, remedy or claim under or in respect of this Agreement. No
purchaser of any of the Units from you shall be construed a successor or assign
merely by reason of the purchase.

 

13. Relationship. You are not authorized to hold yourself out as agent of the
Dealer-Manager, the Managing General Partner, a Partnership or any other Selling
Agent. This Agreement shall not constitute you a partner of the Managing General
Partner, the Dealer-Manager, a Partnership, any general partner of a
Partnership, or any other Selling Agent, nor render the Managing General
Partner, the Dealer-Manager, the Partnerships, any general partner of a
Partnership, or any other Selling Agent, liable for any of your obligations.

 

14. Effective Date. This Agreement is made effective between the parties as of
the date accepted by you as indicated by your signature to this Agreement.

 

15. Entire Agreement, Waiver.

 

  (a) This Agreement constitutes the entire agreement between the Dealer-Manager
and you, and shall not be amended or modified in any way except by subsequent
agreement executed in writing. Neither party to this Agreement shall be liable
or bound to the other by any agreement except as specifically set forth in this
Agreement.

 

  (b) The Dealer-Manager and you may waive, but only in writing, any term,
condition, or requirement under this Agreement that is intended for its benefit.
However, any written waiver of any term or condition of this Agreement shall not
operate as a waiver of any other breach of the term or condition of this
Agreement.



--------------------------------------------------------------------------------

  (c) Also, any failure to enforce any provision of this Agreement shall not
operate as a waiver of that provision or any other provision of this Agreement.

 

16. Notices.

 

  (a) Any communications from you shall be in writing addressed to the
Dealer-Manager at P.O. Box 926, Moon Township, Pennsylvania 15108-0926.

 

  (b) Any notice from the Dealer-Manager to you shall be deemed to have been
duly given if mailed, faxed or telegraphed to you at your address shown below.

 

18. Complaints. The Dealer-Manager and you agree as follows:

 

  (j) to notify the other if either receives an investor complaint in connection
with the offer or sale of Units by you;

 

  (k) to cooperate with the other in resolving the complaint; and

 

  (l) to cooperate in any regulatory examination of the other to the extent it
involves this Agreement or the offer or sale of Units by you.

 

28. Privacy. The Dealer-Manager and you each acknowledge that certain
information made available to the other under this Agreement may be deemed
nonpublic personal information under the Gramm-Leach-Bliley Act, other federal
or state privacy laws (as amended), and the rules and regulations promulgated
thereunder, which are referred to collectively as the “Privacy Laws.” The
Dealer-Manager and you agree as follows:

 

  (d) not to disclose or use the information except as required to carry out
each party’s respective duties under this Agreement or as otherwise permitted by
law in the ordinary course of business;

 

  (e) to establish and maintain procedures reasonably designed to assure the
security and privacy of all the information; and

 

  (f) to cooperate with the other and provide reasonable assistance in ensuring
compliance with the Privacy Laws to the extent applicable to either or both the
Dealer-Manager and you.

 

28. Anti-Money Laundering Provision. You represent and warrant to the Managing
General Partner and the Dealer-Manager that you have in place and will maintain
suitable and adequate “know your customer” policies and procedures and that you
shall comply with all applicable laws and regulations regarding anti-money
laundering activity and will provide such documentation to the Managing General
Partner and the Dealer-Manager on written request.

 

29. Acceptance. Please confirm your agreement to become a Selling Agent under
the terms and conditions set forth above by signing and returning the enclosed
duplicate copy of this Agreement to us at the address set forth above.



--------------------------------------------------------------------------------

    Sincerely, __________________________________, 2007     ANTHEM SECURITIES,
INC. Date     ATTEST:            By:      (SEAL)   Secretary       Justin
Atkinson, President

ACCEPTANCE:

We accept your invitation to become a Selling Agent under all the terms and
conditions stated in the above Agreement and confirm that all the statements set
forth in the above Agreement are true and correct. We hereby acknowledge receipt
of the Prospectuses and Sales Literature and a copy of the Dealer-Manager
Agreement referred to above.

 

__________________________________, 2007     , Date     a(n)
___________________________ corporation, ATTEST:            By:      (SEAL)  
Secretary       ____________________________________, President                 
  (Address)                                          (Telephone Number)        
Our CRD Number is ____________________________         Our Tax ID Number is
___________________________



--------------------------------------------------------------------------------

APPENDIX I TO SELLING AGENT AGREEMENT

In partial consideration for the payment to you, as Selling Agent, by the
Dealer-Manager of the Sales Commission as set forth in Section 2(a) of the
Selling Agent Agreement, you warrant, represent, covenant, and agree with the
Dealer-Manager that you, as Selling Agent, shall do the following:

 

  •   prominently and promptly announce your participation in the offering as
Selling Agent to your registered representatives, whether by newsletter, e-mail,
mail or otherwise, which announcement also shall advise your registered
representatives to contact our Regional Marketing Director in whose territory
the registered representative is located (the information concerning our
Regional Marketing Directors has been provided to you by separate
correspondence) with a copy of the announcement provided concurrently to the
Dealer-Manager; and

 

  •   provide the Dealer-Manager with the names, telephone numbers, addresses
and e-mail addresses of your registered representatives, which information shall
be kept confidential by the Dealer-Manager and the Managing General Partner and
shall not be used for any purpose other than the marketing of the offering as
set forth in the Dealer-Manager Agreement and the Selling Agent Agreement.
Further, you, as Selling Agent, agree that the Dealer-Manager and the Managing
General Partner may directly contact your registered representatives, in person
or otherwise, to:

 

  •   inform them of the offering;

 

  •   explain the merits and risks of the offering; and

 

  •   otherwise assist in your registered representatives’ efforts to solicit
and sell Units.



--------------------------------------------------------------------------------

EXHIBIT C

ANTHEM’S EXPENSE AGREEMENT WITH ATLAS AMERICA, INC.

This agreement between Anthem Securities, Inc. (the “Firm”) and Atlas America,
Inc. (“Atlas America”), which is an affiliate of the Firm.

 

I. Purpose. The purpose of the Agreement is to establish that Atlas America will
be responsible for reimbursing the Firm for all operating and overhead expenses
of the Firm as described in II below when the Firm agrees to provide to Atlas
America, upon Atlas America’s request, Dealer-Manager Services (the “Services”)
on substantially the same terms set forth in Exhibit A hereto (with respect to a
private offering) and Exhibit B hereto (with respect to a public offering).
Atlas America agrees that it has and will maintain adequate resources
independent of the Firm to pay the costs incurred by the Firm when providing the
Services. Notwithstanding the foregoing, the Firm currently has an Expense
Agreement with Atlas Resources, LLC and this Agreement will not affect the
Expense Agreement with Atlas Resources, LLC, which stays in effect. However,
Atlas America’s obligation pursuant to this Agreement will take precedence over
Atlas Resources’ obligation when the Firm provides the Services to Atlas
America.

 

II. List of Operating and Overhead Expenses. All operating and overhead expenses
of the Firm are to be covered by the Agreement. The following is a non-exclusive
list of operating and overhead expenses covered by this Agreement:

 

  (1) salaries;

 

  (2) rent;

 

  (3) telephone service;

 

  (4) accounting and legal;

 

  (5) travel;

 

  (6) office equipment;

 

  (7) insurance;

 

  (8) office supplies;

 

  (9) postage;

 

  (10) taxes;

 

  (11) utilities; and

 

  (12) membership/registration fees.

 

III. No Repayment Obligation. In accordance with this agreement the Firm is not
obligated in any way to repay Atlas America for any payment or reimbursement
made pursuant to this Agreement. Also, Atlas America agrees that the Firm is not
legally obligated to a vendor for costs attributable to its activities, which
are paid by Atlas America. Further, the Firm will obtain from the vendor in
writing that the Firm is not directly or indirectly liable to the vendor or
other party for the expense.

 

IV. Separate Schedule of Costs. All operating expenses paid by Atlas America or
goods and services provided by Atlas America, which are not included in reports
filed by the Firm with the NASD or SEC, must be recorded by the Firm on a
separate Schedule of Costs which must be maintained pursuant to SEC Rule 17a-4.

Atlas America agrees that it will provide the Firm with copies of:

 

  •   its expense allocation methodology; and

 

  •   invoices paid by Atlas America on behalf of the Firm.

 

16



--------------------------------------------------------------------------------

The parties agree a reasonable allocation is one that attempts to equate the
proportionate cost of a service or product to the proportional use of or benefit
derived from the service or product.

 

V. Net Capital. Expenses payable by Atlas America that are unpaid and
attributable to the Firm will be included in the Firm’s net capital computation
by adjustments which reduce net capital and increase aggregate indebtedness by
the amount of such unpaid expenses, if applicable.

 

VI. Records. The Firm must maintain copies of this agreement along with any
amended expense agreements. These agreements must be maintained pursuant to SEC
Rules 17a-3 and 17a-4 along with all related supporting documents provided by
Atlas America.

 

VII. NASD Reporting. The Firm must notify NASD if and when it establishes a new
or amends an existing agreement.

 

VIII. Inspection by Regulatory Bodies. Atlas America agrees that it will permit
inspections of its books and records by the NASD and any other regulatory
organizations regarding the payment or allocation of expenses by Atlas America,
which are proportionately attributable to the Firm.

 

    Anthem Securities, Inc. ________________, 2006             Justin Atkinson,
President     Atlas America, Inc. ________________, 2006             Freddie
Kotek, Executive Vice President

 

17